4:19-cv-03084-JMG-MDN Doc # 63-3 Filed: 10/09/20 Page 1 of 60 - Page ID # 593




                 EXHIBIT C
4:19-cv-03084-JMG-MDN Doc # 63-3 Filed: 10/09/20 Page 2 of 60 - Page ID # 594




                       IN THE UNITED STATES DISTRICT COURT
                               DISTRICT OF NEBRASKA
                                 LINCOLN DIVISION


CATHERINE PALMER, individually and on                 )   CASE NO. 4:19-CV-3084
behalf of others similarly situated,                  )   JUDGE JOHN M. GERRARD
                                                      )
                       Plaintiff,                     )   MAGISTRATE JUDGE MICHAEL D.
       vs.                                            )   NELSON
                                                      )
KCI USA, INC.,                                        )
                                                      )
                       Defendant.                     )


                      REBUTTAL REPORT OF JEFFREY A. HANSEN

       1.      My name is Jeffrey A. Hansen. I am an adult over the age of 18, a resident of the

state of California, and I reside at 2625 Kings View Circle, Spring Valley, CA 91977. Unless

indicated otherwise, I have personal knowledge of each of the matters stated herein, and if called

to testify I could and would testify competently about them.

       2.      I was asked to prepare a rebuttal report in response to the report that Jan Kostyun

summitted in this matter.

       3.      I have been retained in this case at a rate of $300 per hour, for all services rendered,

and $380 per hour for depositions

                                    Experience and Credentials

       4.      I am the principal of Hansen Legal Technologies, Inc. My firm is in the business of

handling Information Technology, including investigations and analysis of electronic data. I have

served as an expert or consultant in more than 150 Telephone Consumer Protection Act (“TCPA”)

class action lawsuits, and as an expert or consultant in hundreds of other civil cases.




                                                  1
4:19-cv-03084-JMG-MDN Doc # 63-3 Filed: 10/09/20 Page 3 of 60 - Page ID # 595




       5.      With regard to my experience as an expert and consultant in legal matters,

generally, I have frequently served as an expert witness and consultant to law firms in conducting

computer forensic analysis. I have also assisted in electronic discovery issues.

       6.      I have extensive experience with data warehousing, including data warehousing

related to telemarketing and autodialers in general. I am familiar with the procedures involved in

such practices, and I have personally engaged in data warehousing regarding the compilation of

certain lists, including demographic and target audience lists for telemarketing, and have

personally repaired defective lists to eliminate improperly formatted and corrupted data.

       7.      I also frequently act as a consultant to companies that engage in the use of

autodialers, and I am familiar with their use and procedures, and the technical aspects of that

business. In that capacity, I have assembled, configured, maintained, operated all aspects of

autodialers, and interfaced with the telecommunications providers through whose networks the

autodialers operate.

       8.      I have set up and maintained all aspects of predictive dialers and autodialers, from

predictive dialers operating with just three telephone lines to outbound call centers, run from three

locations, capable of generating over 1 million calls per hour. When building these systems, I have

used various software and hardware solutions for predictive and autodialers, both proprietary and

open source, and customized those systems for their particular uses. I myself have used and

maintained predictive and autodialers, and trained others to do the same.

       9.      Further, I am familiar with manners in which outbound dial lists are used and

maintained. Similarly, I am familiar and have experience with, and know how to use, databases

containing cell block identifiers and ported number lists, both of which identify cellular type

telephone numbers and are typically used in these industries.




                                                 2
4:19-cv-03084-JMG-MDN Doc # 63-3 Filed: 10/09/20 Page 4 of 60 - Page ID # 596




       10.     Maintaining and analyzing calling lists and data has been a common task for me

since 2000.

       11.     Over the last thirty-one years, I have also had extensive experience in a broad range

of other areas in the electronic and information technology fields and obtained many certifications

such as MCP 4.0, A+, Network+, MCP 2000, MCSA, MCSE, Linux+, I-Net+, Security+, CIW

Security Analyst. From the hardware perspective, I have extensive experience in troubleshooting

and repairing at the component level, and building various systems for various purposes. I have

designed, built and maintained computer networks in a variety of environments from commercial

businesses to very large DoD networks. I have taught approximately 1,000 others the skills to

become computer network engineers themselves.

       12.     I have had extensive experience in dealing with security breaches and hardening

computer networks against those breaches. I have handled many computer forensic and E-

Discovery matters, including internal investigations in companies, working at the FBI sponsored

Regional Computer Forensics Laboratory, and founding a computer forensics and E-Discovery

firm over 9 years ago. I have also had extensive experience with the set-up and use of predictive

and autodialers. See Exhibit A – Resume of Jeffrey A. Hansen.

       13.     I have been called to testify in the following civil matters: Craig Casey v. Valley

Center Insurance Agency Inc., Case No. 37-2008-00004378-SC-SC-CTL (San Diego Superior

Court); Stemple v. QC Holdings, Inc., Case No. 12-CV-1997-CAB-WVG (S.D. Cal.); Hahn v.

Massage Envy Franchising, Case No: 3:12-cv-00153-DMS-BGS (S.D. Cal.); Abdeljalil v. General

Electric Capital Corporation, Case No: 12-cv-02078-JAH-MDD (S.D. Cal.); Jasminda Webb v.

Healthcare Revenue Recovery Group, LLC Case No: C 13-0737 JD (N.D. Cal.); Balschmiter v. TD

Auto Finance, LLC, Case No: 2:13-cv-01186 (E.D. Wisc.); Jordan Marks v. Crunch San Diego,




                                                 3
4:19-cv-03084-JMG-MDN Doc # 63-3 Filed: 10/09/20 Page 5 of 60 - Page ID # 597




LLC, Case No. 14-CV-0348-BAS (BLM) (S.D. Cal.); Peter Olney v. Job.com, Case No: 1:12-cv-

01724-LJO-SKO (E.D. Cal.); Carlos Guarisma v. ADCAHB Medical Coverages, Inc. and Blue

Cross and Blue Shield of Florida, Inc., Case No: 1:13-cv-21016-JLK (S.D. Fla.); Farid Mashiri v.

Ocwen Loan Servicing, LLC, Case No: 3:12-cv-02838 (S.D. Cal.); Monty J. Booth, Attorney at

Law, P.S. v. Appstack, Inc., Case No. 2:13-cv-01533-JLR (W.D. Wash.); Rinky Dink, Inc. d/b/a Pet

Stop v. World Business Lenders, LLC, Case No. 2:14-cv-00268-JCC (W.D. Wash.); Michael Reid

and Dave Vacarro v. I.C. Systems, Inc., Case No. 2:12-cv-02661-ROS (D. Ariz.); Jeffrey Molar v.

NCO Financial Systems Case No. 3:13-cv-00131-BAS-JLB (S.D. Cal.); Latonya Simms v. Simply

Fashion Stores Ltd., and ExactTarget, Inc., Case No. 1:14-CV-00737-WTL-DKL (D. Ind.); Sueann

Swaney v. Regions Bank, Case No. CV-13-RRA-0544-S (N.D. Ala.); Hooker v. SiriusXM, Case

No. 4:13-cv-00003 (AWA) (E.D. Va.); Diana Mey v. Frontier Communications, Case No. 13-cv-

01191-RNC (D. Conn.); Rachel Johnson v. Yahoo! and Zenaida Calderin v. Yahoo! Case No. 14-

cv-2028 14-cv-2753 (N.D. IL); Philip Charvat v. Elizabeth Valente, Case No. 12-cv-5746 (N.D.

IL); Robert Zani v. Rite Aid Hdqtrs. Corp., Case No. 14-cv-9701(AJN)(RLE)(S.D. NY), A.D. v.

Credit One Bank Case No. 1:14-cv-10106 (N.D. IL); Oerge Stoba, and Daphne Stoba v.

Saveology.com, LLC, Elephant Group, Inc.; Time Warner Cable, Inc., Case No. 13-cv-2925-BAS-

NLS (S.D. Cal.); Shyriaa Henderson v. United Student Aid Funds, Inc. Case Number: 3:13-cv-

1845-L-BLM (S.D. Cal.); Marciano v. Fairwinds Financial Services Case No. 6:15-CV-1907-

ORL-41 KRS (M.D. Fla); Alice Lee v. Global Tel*Link Corporation, Case No. 2:15-cv-02495-

ODW-PLA [consolidated with 2:15-cv-03464-ODW-PLA (C.D. Cal.); Alan Brinker v.

Normandin’s, Case No. 5:14-cv-03007-EJD-HRL (N.D. Cal.); Spencer Ung v. Universal

Acceptance Corporation, Case No. 15cv127 RHK/FLN (D. Minn); Seana Goodson v. Designed

Receivable Solutions, Case No. 2:15-cv-03308-MMM-JPR (C.D. Cal); Dominguez v. Yahoo!, Inc.,




                                               4
4:19-cv-03084-JMG-MDN Doc # 63-3 Filed: 10/09/20 Page 6 of 60 - Page ID # 598




Case No. 2:13-cv-01887 (E.D. Penn); Eli Ashkenazi v. Bloomingdales, Inc., Case No. 3:15-cv-

02705-PGS-DEA (D. N.J.); Abante Rooter and Plumbing, Inc. v. Birch Communications, Inc. Case

No. 1:15-cv-03562 (N.D. GA); Roark v. Credit One Bank, Case No. 0:16-cv-00173-RHK-FLN

(D.Minn); Carl Lowe And Kearby Kaiser v. CVS Pharmacy, Inc., Minuteclinic, LLC, and West

Corporation, Case No. 1:14-cv-03687 (N.D. Ill); Zaklit v. Nationstar Mortgage, LLC., Case No.

5:15-CV-02190-CAS-KK (C.D. Cal); Charles Banks v. Conn Appliance, Inc., Case No. 01-16-

0001-0736 (American Arbitration Association); Rajesh Verma v. Memorial Healthcare Group,

Case No. 3:16-CV-00427-HLA-JRK (M.D. Fla); Herrick v. Godaddy.com, Case No. 2:16-cv-

00254-DJH (D.AZ); In Re: Monitronics International, Inc., Telephone Consumer Protection Act

Litigation, Case No. 1:13-md-02493-IMK-JSK (N.D.W.V.); Diana Mey v. Ventura Data, LLC And

Public Opinion Strategies, Case No. 5:14-CV-123 (N.D.W.V.); Lucero v. Conn Appliances, Case

No. 01-16-0004-7141 (American Arbitration Association); Dennis v. Progressive Leasing, Case

No. 01-16-0002-8798 (American Arbitration Association – Final Hearing); Shani Marcus and

Frieda Esses Ashkenazi v. CVS Pharmacy, Inc., Case No.: 3:15-cv-259 PGS-LHG (D. N.J.);

Donnell Webster v. Conn Appliances, Inc., Case No.: 01-16-0003-3774 (American Arbitration

Association - Final Hearing); Snyder v. Ocwen Loan Servicing, Case No.: 1:14-cv-08461 (N.D.

Ill); Shamara Abrahams v. First Premier Bank, Case No. 01-16-0003-8128 (American Arbitration

Association - Final Hearing); Wooten v. Conn Appliances, Inc., Case No.: 01-16-0003-5557

(American Arbitration Association – Final Hearing); Sandra West and Hector Membreno v.

California Service Bureau, Case No.: 4:16-cv-03124-YGR (N.D. Cal.); Summers v. Conn

Appliances, Case No.: 01-16-0004-1183 (American Arbitration Association - Final Hearing);

Sheena Raffin v. Medicredit, Case No.: 2:15-cv-04912-GHK (C.D. Cal); Verina Freeman and

Valecea Diggs v. Wilshire Commercial Capital, Case No.: 2:15-cv-01428-WBS-AC (E.D. Cal);




                                             5
4:19-cv-03084-JMG-MDN Doc # 63-3 Filed: 10/09/20 Page 7 of 60 - Page ID # 599




Tomeo v. Citigroup, Case No.: 1:13-cv-04046 (N.D. Ill); Douglas Jurist v. Receivables

Performance Management, LLC, Case Number 1240022589 (JAMS Arbitration); April Turner v.

Credit One Bank, N.A., Case No. 1440005239 (Arbitration Tribunals of JAMS - Final Hearing);

Frederick Luster and Narval Mangal v. Green Tree Serivicing. LLC, Case No. 1:14-cv-01763-ELR

(N.D. Georgia); Jonathan Greisen v. Credit One Bank (JAMS Arbitration); Isaac Saucedo v. Credit

One Bank (JAMS Arbitration); Naomi Blocker v. Credit One Bank (JAMS Arbitration); Winston

Edwards III v. Credit One Bank, Case No. 1260004354 (JAMS Arbitration); Timothy Levis

Johnson v. Credit One Bank (JAMS Arbitration); William Boden and Debra Boden v. Credit One

Bank, Case Nos: 1220054604/1220054605 (JAMS Arbitration – Final Hearing); Rebecca Sanders

v. Credit One Bank, Case No.: 01-17-0001-6599 (American Arbitration Association - Final

Hearing); Donna Ace v. Credit One Bank (JAMS Arbitration); Lynette Alomar v. Credit One Bank

(JAMS Arbitration); Tonya Anderson v. Credit One Bank (JAMS Arbitration); Gregory Andrews

v. Credit One Bank (JAMS Arbitration); Alyce Baker v. Credit One Bank (JAMS Arbitration);

Terry Bardwell v. Credit One Bank (JAMS Arbitration); Joshua Bare v. Credit One Bank (JAMS

Arbitration); Lori Bason v. Credit One Bank (JAMS Arbitration); Christopher Batch v. Credit One

(JAMS Arbitration); Tiffany Battle v. Credit One (JAMS Arbitration); Jean Bellingrodt v. Credit

One Bank (JAMS Arbitration); Carolyn Bennett v. Credit One Bank (JAMS Arbitration); Shady

Bennett v. Credit One Bank (JAMS Arbitration); Kelly Benson v. Credit One Bank (JAMS

Arbitration); Dawn Berkey v. Credit One Bank (JAMS Arbitration); Sherry Best v. Credit One

Bank (JAMS Arbitration); Daniel Blashack v. Credit One (JAMS Arbitration); Edith Blashack v.

Credit One (JAMS Arbitration); Takia Brandon v. Credit One (JAMS Arbitration); Jeffrey Brown

v. Credit One Bank (JAMS Arbitration); Karen Brown v. Credit One (JAMS Arbitration); Rebecca

Burt v. Credit One Bank (JAMS Arbitration); Jennifer Burton v. Credit One Bank (JAMS




                                              6
4:19-cv-03084-JMG-MDN Doc # 63-3 Filed: 10/09/20 Page 8 of 60 - Page ID # 600




Arbitration); Janice Bushey v. Credit One Bank (JAMS Arbitration); Matthew Byers v. Credit One

Bank (JAMS Arbitration); Darrell Byrom v. Credit One Bank (JAMS Arbitration); Eric Carlstedt

v. Credit One Bank (JAMS Arbitration); Ronald Carnes v. Credit One Bank (JAMS Arbitration);

Michelle Carter v. Credit One Bank (JAMS Arbitration); Brandon Chapman v. Credit One Bank

(JAMS Arbitration); Derek Chism v. Credit One Bank (JAMS Arbitration); Bernard Combs v.

Credit One Bank (JAMS Arbitration); Linda Cooper v. Credit One Bank (JAMS Arbitration);

Janice Crenshaw v. Credit One Bank (JAMS Arbitration); Christopher Crisona v. Credit One

Bank (JAMS Arbitration); Brent Crompton v. Credit One Bank (JAMS Arbitration); Teresa Cruz

v. Credit One Bank (JAMS Arbitration); Lisa Currey v. Credit One Bank (JAMS Arbitration);

Kenneth Curtis v. Credit One Bank (JAMS Arbitration); Melissa Damron v. Credit One Bank

(JAMS Arbitration); Mike Dane v. Credit One Bank (JAMS Arbitration); Ayanna Davis v. Credit

One Bank (JAMS Arbitration); Bruce Davis v. Credit One Bank (JAMS Arbitration); Matthew

Day v. Credit One Bank (JAMS Arbitration); Angela Deal v. Credit One Bank (JAMS Arbitration);

Bettina Deleon v. Credit One Bank (JAMS Arbitration); Nathaniel and Rowena Depano v. Credit

One Bank (JAMS Arbitration); Melissa Dibenedetto v. Credit One Bank (JAMS Arbitration); Juan

Dillon v. Credit One Bank (JAMS Arbitration); Sarah Peacock v. Credit One Bank (JAMS

Arbitration); Kristina Dorffer v. Credit One Bank (JAMS Arbitration); Michael Dorsey v. Credit

One Bank (JAMS Arbitration); Dacia Drury v. Credit One Bank (JAMS Arbitration); Kelly Dubel

v. Credit One Bank (JAMS Arbitration); Winston Edwards III v. Credit One Bank (JAMS

Arbitration); Kristi Evans v. Credit One Bank (JAMS Arbitration); Herby Fequiere v. Credit One

Bank (JAMS Arbitration); Patrick Fitch v. Credit One Bank (JAMS Arbitration); Sharon Flowers

v. Credit One Bank (JAMS Arbitration); Michelle Fong v. Credit One Bank (JAMS Arbitration);

Joy Williams Frazier v. Credit One Bank (JAMS Arbitration); Carol Galanos v. Credit One Bank




                                              7
4:19-cv-03084-JMG-MDN Doc # 63-3 Filed: 10/09/20 Page 9 of 60 - Page ID # 601




(JAMS Arbitration); Lizette Garcia v. Credit One Bank (JAMS Arbitration); Olivia Garcia v.

Credit One Bank (JAMS Arbitration); Corey Gill v. Credit One Bank (JAMS Arbitration); Amy

Goetting v. Credit One Bank (JAMS Arbitration); Angel Gomez v. Credit One Bank (JAMS

Arbitration); Derik Gonzalez v. Credit One Bank (JAMS Arbitration); Moises Govea v. Credit One

Bank (JAMS Arbitration); Tonya Greer v. Credit One Bank (JAMS Arbitration); Melissa Grose v.

Credit One Bank (JAMS Arbitration); Laurie Guerrattaz v. Credit One Bank (JAMS Arbitration);

Scott Guntle v. Credit One Bank (JAMS Arbitration); Arlinda Hairston v. Credit One Bank (JAMS

Arbitration); Bartley Harper v. Credit One Bank (JAMS Arbitration); Terrance Harris v. Credit

One Bank (JAMS Arbitration); Cindy Hawkins v. Credit One Bank (JAMS Arbitration); Daniel

Hawkins v. Credit One Bank (JAMS Arbitration); Tara Hicks v. Credit One Bank (JAMS

Arbitration); Theresa Hill v. Credit One Bank (JAMS Arbitration); Troy and Tammy Hill v. Credit

One Bank (JAMS Arbitration); Gary and Angela Hlavacek v. Credit One Bank (JAMS

Arbitration); Virginia Hubbell v. Credit One Bank (JAMS Arbitration); Ashley Jackson v. Credit

One Bank(JAMS Arbitration); Joseph James v. Credit One Bank (JAMS Arbitration); Donald

Johnson v. Credit One Bank (JAMS Arbitration); Janet Johnson v. Credit One Bank (JAMS

Arbitration); John Johnson v. Credit One Bank (JAMS Arbitration); Sonya Johnson v. Credit One

Bank (JAMS Arbitration); Stephanie Johnson v. Credit One Bank (JAMS Arbitration); Kenneth

Jones v. Credit One Bank (JAMS Arbitration); Michael and Marianne Jordan v. Credit One Bank

(JAMS Arbitration); Robert Ketterman v. Credit One Bank (JAMS Arbitration); Leila Kier v.

Credit One Bank (JAMS Arbitration); Samantha King v. Credit One Bank (JAMS Arbitration);

Jessica Kirksey v. Credit One Bank (JAMS Arbitration); Angelica Korchmaros v. Credit One Bank

(JAMS Arbitration); Yaroslav Kut v. Credit One Bank (JAMS Arbitration); Brad Larsen v. Credit

One Bank (JAMS Arbitration); Sarah Lawhead v. Credit One Bank (JAMS Arbitration); Gary




                                              8
4:19-cv-03084-JMG-MDN Doc # 63-3 Filed: 10/09/20 Page 10 of 60 - Page ID # 602




Lawrence v. Credit One Bank (JAMS Arbitration); Timothy Levis Johnson v. Credit One Bank

(JAMS Arbitration); Kemisha Levy v. Credit One Bank (JAMS Arbitration); Benjamin Lewis v.

Credit One Bank (JAMS Arbitration); Jackie Likovic v. Credit One Bank (JAMS Arbitration);

Lorenzo Lockwood v. Credit One Bank (JAMS Arbitration); Cathy Loreto v. Credit One Bank

(JAMS Arbitration); Dawn Lowery v. Credit One Bank (JAMS Arbitration); Issac Lowery v. Credit

One Bank (JAMS Arbitration); Leslie Malina v. Credit One Bank (JAMS Arbitration); Torre

Mason v. Credit One Bank (JAMS Arbitration); Michael McDevitt v. Credit One Bank (JAMS

Arbitration); Maya Christian McKeever v. Credit One Bank (JAMS Arbitration); Linda McNeal v.

Credit One Bank (JAMS Arbitration); Amanda McNeill v. Credit One Bank (JAMS Arbitration);

James McPartland v. Credit One Bank (JAMS Arbitration); Janice Metzger v. Credit One Bank

(JAMS Arbitration); Dawn and Anthony Mighaccio v. Credit One Bank (JAMS Arbitration);

Adriane Miles v. Credit One Bank (JAMS Arbitration); Keith Miller v. Credit One Bank (JAMS

Arbitration); Dixie Dawn Moore v. Credit One Bank (JAMS Arbitration); Sabrina Moore v. Credit

One Bank (JAMS Arbitration); Estefany Morel v. Credit One Bank (JAMS Arbitration); Juan

Moreno v. Credit One Bank (JAMS Arbitration); Michelle Morgan v. Credit One Bank (JAMS

Arbitration); Darlene Morrison v. Credit One Bank (JAMS Arbitration); Bobbie Murray and

Random Booth v. Credit One Bank (JAMS Arbitration); Charlene Myers v. Credit One Bank

(JAMS Arbitration); Denise Myers v. Credit One Bank (JAMS Arbitration); Rebecca Naylor v.

Credit One Bank (JAMS Arbitration); Sharon Neville v. Credit One Bank (JAMS Arbitration);

Jessanna Nunnery (Mitchell) v. Credit One Bank (JAMS Arbitration); Anthony Ogline v. Credit

One Bank, N.A. and Midland Funding, LLC (JAMS Arbitration); Agnes Ousley v. Credit One Bank

(JAMS Arbitration); Kaitlyn Peace v. Credit One Bank (JAMS Arbitration); Thomas Piner v.

Credit One Bank (JAMS Arbitration); Melissa Prieto v. Credit One Bank (JAMS Arbitration);




                                             9
4:19-cv-03084-JMG-MDN Doc # 63-3 Filed: 10/09/20 Page 11 of 60 - Page ID # 603




Heather Pyle v. Credit One Bank (JAMS Arbitration); Nathan Quick v. Credit One Bank (JAMS

Arbitration); Nikola Radojkovic v. Credit One Bank (JAMS Arbitration); Jessica Rainey v. Credit

One Bank (JAMS Arbitration); Tyrone Randolph v. Credit One Bank (JAMS Arbitration); Derek

Reid v. Credit One Bank (JAMS Arbitration); John Reyes v. Credit One Bank (JAMS Arbitration);

Rich Richardson v. Credit One Bank (JAMS Arbitration); Deborah Ristoff v. Credit One Bank

(JAMS Arbitration); David Robertson v. Credit One Bank (JAMS Arbitration); Heather Robertson

v. Credit One Bank (JAMS Arbitration); Ryan Romero v. Credit One Bank (JAMS Arbitration);

Kathy Rupp v. Credit One Bank (JAMS Arbitration); Camilla Sammons v. Credit One Bank (JAMS

Arbitration); Paul Schaferling v. Credit One Bank (JAMS Arbitration); Christopher Shirley v.

Credit One Bank (JAMS Arbitration); Jerryd Shoda v. Credit One Bank (JAMS Arbitration);

Martha Gabriela Silva Canales v. Credit One Bank (JAMS Arbitration); Jay Simon v. Credit One

Bank (JAMS Arbitration); Melissa Simpson v. Credit One Bank (JAMS Arbitration); Delisa Sims

v. Credit One Bank (JAMS Arbitration); Gween Sims v. Credit One Bank (JAMS Arbitration);

Bridgette Fretz v. Credit One Bank (JAMS Arbitration); Christine Sokoloski v. Credit One Bank

(JAMS Arbitration); Kyle Sorensen v. Credit One Bank (JAMS Arbitration); Paula Spivey v.

Credit One Bank (JAMS Arbitration); Joshua Stack v. Credit One Bank (JAMS Arbitration);

Anturuan Stallworth v. Credit One Bank (JAMS Arbitration); Rebecca Stanley v. Credit One Bank

(JAMS Arbitration); Alisha Stewart v. Credit One Bank (JAMS Arbitration); Helen Stuber v.

Credit One Bank (JAMS Arbitration); Pamela Swanson v. Credit One Bank (JAMS Arbitration);

Shannon Taylor v. Credit One Bank (JAMS Arbitration); Angie Teneyck v. Credit One Bank

(JAMS Arbitration); Stephanie Thornton v. Credit One Bank (JAMS Arbitration); Connie Tolbert

v. Credit One Bank (JAMS Arbitration); Tamara Tuggle v. Credit One Bank (JAMS Arbitration);

Leo Underhill v. Credit One Bank (JAMS Arbitration); Megan Veraldi v. Credit One Bank (JAMS




                                              10
4:19-cv-03084-JMG-MDN Doc # 63-3 Filed: 10/09/20 Page 12 of 60 - Page ID # 604




Arbitration); Samantha Walters v. Credit One Bank (JAMS Arbitration); Brenda Walton v. Credit

One Bank (JAMS Arbitration); Thomas Watson v. Credit One Bank (JAMS Arbitration); Anita

Welch v. Credit One Bank (JAMS Arbitration); Trisha West v. Credit One Bank (JAMS

Arbitration); Jill Williams v. Credit One Bank (JAMS Arbitration); Marie Wills v. Credit One Bank

(JAMS Arbitration); Joy Wilson v. Credit One Bank (JAMS Arbitration); Christy Wineinger v.

Credit One Bank (JAMS Arbitration); Sean Woodburn v. Credit One Bank (JAMS Arbitration);

Michelle Robertson v. Navient Solutions, Inc., Case No.: 8:17-cv-01077-RAL-MAP (M.D. Florida

Tampa); Cynthia Davis v. Conn Appliances, Case No.: 01-0000-9774 (American Arbitration

Association); Tonya Erin Stevens v. Conn Appliances, Inc., Case No. 01-16-0003-2324, (American

Arbitration Association); Aaron Manopla and Evelyn Manopla v. Home Depot USA, Inc, Case

No.: 3:15-cv-01120-PGS-TJB (District of New Jersey); Laticia Lewis v. Ocwen Loan Servicing,

LLC, Case No.: 17-cv-01104-WJM-KHR (D. Colo); Mirella Covarrubias v. Ocwen Loan

Servicing, LLC, Case No.: 5:17-cv-00904-FMO-SP (C.D. Cal); Gregory Franklin v. Ocwen Loan

Servicing, LLC, Case No.: 3:17-CV-02702-JST (N.D. Cal); Richard Quinones v. Ocwen Loan

Servicing, LLC, Case No.: 2:17-cv-03526-DDP-FFM (C.D. Cal); Susan Embree v. Ocwen Loan

Servicing, LLC, Case No.: 2:17-CV-00156-JLQ (E.D. Wash); John Herrick v. Godaddy.com, LLC,

Case No.: 2:16-cv-00254-DJH (D. Az); Teresa Caserez v. Credit One Bank, N.A., Case No.:

140003908 (JAMS Final hearing); Johnnie Williams, Jr. v. Conn Appliances, Inc., Case No.: 01-

17-0001-5149 (American Arbitration Association - Final Hearing); Steve Bartolone and Karen

Bartolone v. Ocwen Loan Servicing, LLC, Case No.: 8:17-cv-00821-JLS-JDE (C.D. Cal); James

Hunter v. Navient Solutions, LLC, Case No.: 1460004086 (JAMS Arbitration); Edith Wright v.

Conn Appliances, Inc., Case No.: 01-17-0006-8865 (American Arbitration Association); Brian

Dennis v. Conn Appliances, Inc., Case No.: 01-17-0006-3428 (American Arbitration Association);




                                               11
4:19-cv-03084-JMG-MDN Doc # 63-3 Filed: 10/09/20 Page 13 of 60 - Page ID # 605




Wavely Jacobs v. Conn Appliances, Inc., Case No.: 01-17-0006-1673 (American Arbitration

Association); Lilly, Catherine v. Citigroup Inc. d/b/a Citi, Case No.: 01-0001-9107 (American

Arbitration Association); Raul Vargas v Conn Appliances, Case No.: 01-17-0000-4085 (American

Arbitration Association); Lina Trivedi v Web Bank and Bluestem Brands, Inc. d/b/a Fingerhut,

Case No.: 01-18-0000-2860 (American Arbitration Association - Final Hearing); Sara Diaz-Lebel

v TD Bank USA, N.A.; and Target Corporation, Case No.: 0:17-cv-05110-MJD-BRT (D.Minn);

Karl Critchlow v Sterling Jewelers Inc. d/b/a Jared Galleria of Jewelers, Inc., Case No.: 8:18-cv-

00096-JSM-JSS (M.D. Flor Tampa Division); Latonja Anderson v Credit One Bank, Case No.

1440005234 (JAMS Arbitration – final hearing); Sandra Harris v Credit One Bank, N.A., Case

No.: 144005582 (JAMS Arbitration - Final Hearing); Deborah Clark v FDS Bank and Department

Stores National Bank, Case No.: 6:17-cv-00692-CEM-TBS (M.D. Flor - Evidentiary Hearing);

Shanica Spencer v Conn Appliances, Inc., Case No.: 01-17-0007-5670 (American Arbitration

Association); Thomason Max v Conn Appliances, Inc., Case No.: 01-18-0001-9880 (American

Arbitration Association – final hearing); Harold Allen v First National Bank of Omaha, Case No.:

3:18-CV-1216-RDM (M.D. Penn); DEBRA WOMACK v CREDIT ONE BANK, N.A., Case No.:

1260004369 (JAMS Arbitration – Final Hearing); Nancy Carlin v Navient Solutions, LLC, Case

No.: 1:19-cv-00491-LMB-TCB (E.D. Virginia); Adam Lieberman v Credit One Bank, Case No.

1425025196 (JAMS ARBITRATION - Final Hearing); Karen Saunders v Dyck O'Neal, Inc., Case

No.: 1:17-cv-00335 (W.D. Mich Southern Division); Benjamin Tarshish v Comcast Corporation,

Case No.: 01-19-0000-0815 (American Arbitration Association - Final Hearing); Aaron Williams

v Pillpack, LLC, Case No.: 3:19-cv-05282-RBL (W.D. Wash); Michael Mendell v American

Medical Response, Inc., Case No.: 3:19-cv-01227-BAS-KSC (S.D. Cal); April Parchman v SLM

Corporation, Navient Corporation, Navient Solutions Inc. f/k/a Sallie Mae Inc., and Sallie Mae




                                               12
4:19-cv-03084-JMG-MDN Doc # 63-3 Filed: 10/09/20 Page 14 of 60 - Page ID # 606




Bank, Case No.: 2:15-cv-02819-JTF-cgc (W.D. Tenn Western Division); Marcell Hernandez and

Wayne Wollertz v Conn Applicance, Inc., Case No.: 01-19-0002-0468 (American Arbitration

Association).

                                 Work and Analysis in this Case

       14.      I have reviewed various documents and evidence from this case relating to the

telephone calls made to Plaintiff and the putative class. Specifically, I have reviewed the following

documents: 1) Exhibit B - DOC-351062A1; 21) Exhibit C - IMS Do Not Contact Solutions; 22)

Exhibit D - About IMS; 23) Exhibit E - IMS Customer List; 24) Exhibit F - wireless block

identifier; 25) Exhibit G – NPAC.

       15.      Additionally, I reviewed the call detail records KCI000001.xlsx thru

KCI000019.xlsx (“Call Detail Records”) and account note data files KCI000020.xlsx thru

KCI000023.xlsx (“HERO notes” or “Account Notes”).

                                  Identification of Wireless Numbers

       16.      Given portions of Mr. Kostyun’s report,1 I was first asked to simply compare or

“scrub” the call records exported from the dialing system, used by KCI, against two telephone

number databases widely used to identify the telephone numbers that are assigned to cell phones,

and identify whether the telephone numbers assigned to cell numbers have been previously or

subsequently reassigned or “ported” to or from landlines.

       17.      I am familiar with the databases used to determine whether a particular telephone

number is assigned to a cell phone, and determine whether the number was ever reassigned from

a landline to a cell phone or vice versa, because I personally use them on a regular basis. I have

personally compared lists of telephone numbers against these same databases to identify which



1
       References to Mr. Kostyun’s report are cites as Kostyun ¶ _.


                                                 13
4:19-cv-03084-JMG-MDN Doc # 63-3 Filed: 10/09/20 Page 15 of 60 - Page ID # 607




numbers are cell phones, and whether and when numbers had been reassigned from landline to

cell phone or vice versa, on a significant number of occasions.

       18.     The database I regularly use and rely on in my business to determine if a telephone

number has been assigned to a cell phone is the Interactive Marketing Solutions or “IMS” wireless

cell block identifier list. This list was compiled by Interactive Marketing Solutions and the Direct

Marketing Association. See Exhibit C - IMS Do Not Contact Solutions; Exhibit D - About IMS;

Exhibit E - IMS Customer List; Exhibit F - wireless block identifier.

       19.     The FCC’s Enforcement Bureau, Telecommunications Consumers Division

(“TCD”), has treated the IMS database as “an industry standard, commercially available database

of known assigned and ported wireless numbers . . . .” FCC 14-59, 29 FCC Rcd 5537, ¶7, fn.16

(rel. May 8, 2014) (“TCD compared the call records to an industry-standard, commercially

available database of known assigned and ported wireless numbers to determine whether the

Company made robocalls to wireless telephones. See Interactive Marketing Solutions, Inc.

Website, http://www.ims-dm.com/index.shtml”); see also DA 13-265, 28 FCC Rcd 1840, ¶9 and

fn.25 (rel. March 15, 2013), citing Interactive Marketing Solutions, Inc. Website http://www.ims-

dm.com/index.shtml); and DA 15-530, 30 FCC Rcd 4548, ¶7 and fn.24 (rel. May 4, 2015), citing

Interactive Marketing Solutions, Inc. Website Homepage www.ims-dm.com/mvc/index.php.

       20.     The database I regularly use and rely on in my business to determine whether a cell

phone number has been reassigned or “ported” to or from a landline is the Neustar (Now,

iconnectiv2) ported-to-wireless list and ported-to-landline list. Neustar/iconnectiv is the ultimate

resource of these lists because it was selected by the FCC to be the administrator of the Number




2
       See Exhibit B - DOC-351062A1



                                                14
4:19-cv-03084-JMG-MDN Doc # 63-3 Filed: 10/09/20 Page 16 of 60 - Page ID # 608




Portability Administration Center (NPAC), the telecommunication industry’s common,

authoritative database for routing calls for numbers ported between landline and wireless. (See

Exhibit G – NPAC, Exhibit B - DOC-351062A1). The FCC also appointed Neustar/iconnectiv as

the North American Numbering Plan Administrator, which is responsible for the U.S. telephone

numbering system. (FCC 03-153, 18 FCC Rcd 14014, ¶170 (rel. July 3, 2003) (“NeuStar as the

North American Numbering Plan Administrator, the National Pooling Administrator, and the LNP

Administrator makes information available that can assist telemarketers in identifying numbers

assigned to wireless carriers.”)).

       21.     My process was to identify wireless telephone numbers identified if they were

wireless at the time they were called. My process does account for a 15 day grace period 3 for

numbers ported from landline to wireless. If asked, I could easily remove the 15 day grace period.

       22.     To do this, I first compared all of the telephone numbers listed in the logs against

the numbers listed in the IMS database. This involved simply copying the Defendant’s call records

and the IMS wireless cell block identifier list into a conventional database program and then

executing a basic command telling the program to compare the two lists to identify the matches.

       23.     Then I compared the list of phone numbers in Defendant’s call records to the list of

phone numbers in the Neustar/iconnectiv database to see which ones had been reassigned from

landline to cell or from cell to landline. This involved the same process described above. I copied

the Neustar/iconnectiv ported number lists into the relational database with Defendant’s call

records and executed a basic command telling the program to compare the lists to identify the

matches, and simultaneously identify which of the numbers that were reassigned were nevertheless




3
      In my process, I counted a number as wireless if it was called later than 15 days after the
number was ported to wireless.


                                                15
4:19-cv-03084-JMG-MDN Doc # 63-3 Filed: 10/09/20 Page 17 of 60 - Page ID # 609




wireless numbers at the time of the call. The lists include a date field showing when each number

was reassigned or ported, if any.

        24.     Furthermore, the process by which qualifying calls and the dates those calls were

made are compared to the IMS Files includes a specific comparison to ensure that the status of

each qualifying call is or is not wireless at the time of the call.

        25.     Wireless phone numbers are initially assigned to wireless carriers in large blocks of

numbers. Using the wireless block identifier, it is very easy to identify those numbers originally

assigned as wireless numbers. When a user of those numbers decide to port that wireless number

to landline (or vice versa), a request is made through Neustar/iconnectiv who then re-assigns that

number to landline. Neustar/iconnectiv then makes that list of ported numbers available every

night. Each nightly update includes ported numbers from the beginning of number portability, so

all that is required to identify ported numbers with 100 percent accuracy is by using a ported

number list that is more recent than the last call made. Using the date of the calls and comparing

that with the date of the ported numbers, I was able to identify with 100 percent accuracy those

calls that were made to a number ported to wireless after those numbers were ported (additionally,

I identified those calls with a 15 day grace period of the porting of that number).

                            Wireless v. Landline Telephone Numbers

        26.     Mr. Kostyun’s report states that “[t]here is no single, publicly available database

that can identify whether a given telephone number is even currently assigned to a wireless status,

much less the ability to identify whether a number was wireless as of some date in the past.”

Kostyun ¶ 27 (emphasis in original). Mr. Kostyun does, however, seem to backtrack from this

position in following paragraphs, where he acknowledges that Telcordia Technologies, d/b/a

iconectiv maintains databases that are able to identify, for example, “the historical wireless status




                                                   16
4:19-cv-03084-JMG-MDN Doc # 63-3 Filed: 10/09/20 Page 18 of 60 - Page ID # 610




of a phone number” by way of “a wireless block identifier file, as well as a ported number file.”

Kostyun ¶ 28.

       27.      To be clear, iconectiv is able to (1) identify whether telephone numbers are

currently assigned to wireless carrier service; and (2) identify whether telephone numbers have

been ported from a landline to a wireless service, or vice versa, and the dates that those telephone

numbers were ported, through its Ported Numbers Audit File.

       28.      Iconectiv is the administrator of the Number Portability Administration Center

(NPAC), the telecommunication industry’s common, authoritative database for routing calls for

numbers ported between landline and wireless. See Exhibit G – NPAC, Exhibit B - DOC-351062A1.

The FCC also appointed Neustar/iconnectiv as the North American Numbering Plan

Administrator, which is responsible for the U.S. telephone numbering system. (FCC 03-153, 18

FCC Rcd 14014, ¶170 (rel. July 3, 2003) (“NeuStar as the North American Numbering Plan

Administrator, the National Pooling Administrator, and the LNP Administrator makes information

available that can assist telemarketers in identifying numbers assigned to wireless carriers.”)).

       29.      Simply stated, the ported number list by iconectiv is a result of the actual porting

of numbers by iconectiv. Additionally, the list contains the history of the phone number including

all ports from 2003 to present and the dates of those ports. Mr. Kostyun, however, speculates that

one must have been downloading every update since porting began. See Kostyun ¶¶ 28-29. Had

Mr. Kostyun been a subscriber to IMS Wireless Block Identifier and Wireless – Ported Numbers

services, he would know each download of the ported number list contains a complete accounting

of the assignment of ported numbers from 2003 to present, and the wireless block identifier from

2010 to present; both contain dates for each change, and I use those dates in comparison to the call

dates when running my analysis.




                                                 17
4:19-cv-03084-JMG-MDN Doc # 63-3 Filed: 10/09/20 Page 19 of 60 - Page ID # 611




       30.     As I explained in ¶19, the IMS Cell Block Identifier list has been provided by IMS

since 2002 and is the authoritative list to determine if numbers have been assigned to wireless or

landline.

       31.     I was provided access to the IMS4 service to subscribe to iconectiv’s Wireless Block

Identifier and Wireless – Ported Numbers services, which IMS describes as follows:

       The Wireless Block Identifier® file identifies those Area codes and Exchanges or blocks
       of numbers assigned to wireless carriers active within the North American Numbering Plan
       in the U.S. and Canada.5

       The Ported Numbers File. In December 2003, the FCC allowed consumers to keep an
       assigned number and use it for either their landline or cell phone. Consequently, numbers
       previously assigned to a wireless carrier may now be assigned to a landline telephone and
       vice versa. We provide two files to help identify ported numbers.

               1. The landline-to-wireless file contains all numbers previously identified as being
               assigned to wired carriers that are now being used for wireless devices. These
               numbers must be suppressed from calling.

               2. The wireless-to-landline file contains all numbers previously identified as being
               assigned to wireless carriers that are now being used for landline telephones. These
               numbers may be called.6

       32.     Through the IMS subscription, I used the Wireless Block Identifier by matching

the first 7 positions of the 10 digit telephone numbers of the Call Detail Records to the 7 telephone

number digits in the Wireless Block Identifier file provided by the IMS subscription, and flagged

every matching telephone number as originally assigned as a wireless telephone number, and every

non-matching telephone number as a landline telephone number. Using specialized queries I only




4
         IMS is the “country’s largest single-source supplier of Wireless Identification Products,”
and it, along with the iconectiv databases I accessed through IMS, are industry standard resources
for identifying wireless telephone numbers. https://www.ims-dm.com/mvc.
5
       https://www.ims-dm.com/mvc/page/wireless-block-identifier/.
6
       https://www.ims-dm.com/products/WBI_FAQs.pdf.


                                                 18
4:19-cv-03084-JMG-MDN Doc # 63-3 Filed: 10/09/20 Page 20 of 60 - Page ID # 612




mark the number as originally assigned as wireless if the date of the call fell between an added and

removed date in the Wireless Block Identifier.

       33.     For all records flagged in ¶ 32 as “landline,” I matched the 10-digit telephone

numbers of Call Detail Records to the 10-digit telephone number in the landline-to-wireless file

provided by the Ported Numbers File, and flagged every matching entry as a wireless telephone

number. Using specialized queries I only mark the number as originally assigned as wireless if the

date of the call fell between an added and removed dates in the Ported to Landline list.

       34.     For all records flagged in ¶ 32 as “wireless”, I matched the 10-digit telephone

numbers of Call Detail Records to the 10-digit telephone number in the wireless-to-landline file

provided by the Ported Numbers File, and flagged every matching entry as a landline telephone

number. Using specialized queries I only mark the number as originally assigned as wireless if the

date of the call fell between an added and removed date in the Ported to Wireless list.7

       35.     As a result, I was able to identify from the Call Detail Records

approximately 1,513,843 calls, or intended or initiated calls, to approximately 256,748 unique

wireless telephone numbers, and approximately 732,187 calls, or intended or initiated calls, to

approximately 130,505 unique landline telephone numbers.8


7
      Both the Cell Block Identifier and Ported Number lists contain an audit file which is a
complete accounting of the telephone numbers’ status including the date.
8
        I did not exclude from the approximate referenced calls, or intended or initiated calls, those
for which the “Call Duration” column entry in the Call Detail Records was blank. Similarly, I did
not exclude from the approximate referenced calls, or intended or initiated calls, those associated
with “Call Result” codes—as identified by the Outbound Option Guide for Unified Contact Center
Enterprise, Release 11.5(1)—such as “13,” which reads “Dialer stopped dialing customer due to
lack of agents,” and “2,” which reads “Error condition while dialing.” This likely accounts for the
difference between, for instance, the approximate referenced 2,245,730 calls, or intended or
initiated calls, and Defendant’s answer to Plaintiff’s Interrogatory No. 10 that suggests Defendant
“made approximately 1.76 million calls to 372,390 unique telephone numbers using the Cisco
dialing system.” I am able to, and would if asked to do so, filter the approximate referenced calls,


                                                 19
4:19-cv-03084-JMG-MDN Doc # 63-3 Filed: 10/09/20 Page 21 of 60 - Page ID # 613




       36.     As    well,   I   was    able   to    identify   from   the   Call   Detail    Records

approximately 539,789 calls, or intended or initiated calls, associated with a “call result” code of

“12,” to approximately 152,709 unique wireless telephone numbers.

       37.     I understand that Mr. Kostyun speculates that this process is subject to unknown

errors in the event iconectiv fails to accurately update its wireless block and ported number records,

but as I explained in ¶ 29 I have no reasonable basis to believe that iconectiv’s data is defective or

prone to any of the errors Mr. Kostyun identifies in his report at Kostyun ¶¶ 28-29.

       38.     IMS indicates that the process I employed is tested and accurate. IMS states that

matches to the Wireless Block Identifier file, discussed in ¶¶ 18, 19, 30, will identify approximately

98% of wireless telephone numbers, and the Ported Number matching process, discussed in ¶¶ 19,

20, 28, 29 will identify the remaining 2% of wireless telephone numbers. Over the last two decades,

using these lists daily, I have never seen a false identification of wireless numbers from these lists.

       39.     As a result of this analysis, it is my opinion that Plaintiff is able to accurately and

reliably identify whether the telephone numbers called by Defendant are wireless or landline

telephone numbers at the time that Defendant called those telephone numbers.

         Application of Plaintiff’s search strings to Defendant’s HERO system notes

       40.     Next, Mr. Kostyun argues that certain of Plaintiff’s proposed search terms are

overly-inclusive, in that they encompass account notes that do not indicate that Defendant was told

that it called a “wrong number,” but rather, that the search string indicates something else. See

Kostyun ¶¶ 40-42.




or intended or initiated calls, by lack of an entry in the “Call Duration” column, and by way of
“Call Result” codes or combinations of them.



                                                    20
4:19-cv-03084-JMG-MDN Doc # 63-3 Filed: 10/09/20 Page 22 of 60 - Page ID # 614




         41.   Mr. Kostyun ignores, however, the manner by which Plaintiff’s proposed search

terms provide an efficient starting point for determining whether a called party instructed

Defendant that it was calling a wrong number.

         42.   First I excluded any HERO notes where a rental order number contained any phrase

that may produce a false positive which easily addresses Mr. Kostyun’s concerns. See Kostyun ¶¶

40-42. Those phrases are: "NOT WRONG #", "NOT WRONG NUMBER", "NOT WRONG#",

"NOT wrong phone", "NOT wrong tel", "POSSIBLE WRONG #", "POSSIBLE WRONG

NUMBER", "POSSIBLE WRONG#", "POSSIBLE wrong phone", "POSSIBLE wrong tel",

"GOOD #", "GOOD NUMBER", "GOOD#", "GOOD phone", "GOOD tel", "WRONG NUMBER

OF UNITS", "Verified number", "but to wrong", "good contact number", "CRECT NUMBER",

"NUMBER IS NOT WRONG", "patient sounded confused", "PHYSICIAN PHONE", "CALL TO

DR", "CALLED DR", "CALL DR", "spoke to receptionist", "WRONG NUMBER OF",

"kci1.com", "pt is a min", "pt is min", "patient is a min". I also removed any single entries based

on the following keywords: "NOT WRONG #", "NOT WRONG NUMBER", "NOT WRONG#",

"NOT wrong phone", "NOT wrong tel", "GOOD #", "GOOD NUMBER", "GOOD#", "GOOD

phone", "GOOD tel", "Verified number", "good contact number", "CRECT NUMBER",

"NUMBER IS NOT WRONG", "patient sounded confused", "pt is a min", "pt is min", "patient is

a min"

         43.   I filtered Defendants HERO notes based on the presence of the following words or

phrases, and my filter yielded the following results:

                  Search Term                    Approximate Account Notes Containing the
                                                              Search Term
     Wrong #                                    5,648
     Wrong Phone                                831
     Wrong Number                               10,084
     Incorrect Phone                            202


                                                21
4:19-cv-03084-JMG-MDN Doc # 63-3 Filed: 10/09/20 Page 23 of 60 - Page ID # 615




     Incorrect Number                            0
     Bad Phone                                   33
     wrong tel                                   29
     WRONG#                                      903


                      Associating Telephone Numbers with HERO notes

       44.      Next, Mr. Kostyun notes that a number of HERO system notes do not contain any

specific references to the telephone number Defendant associates with that corresponding account

note. See Kostyun ¶¶ 43-47.

       45.      Mr. Kostyun also identifies certain account entries that reference multiple

telephone numbers within a single account note as evidence of challenges in identifying “wrong

number” calls based on the account notes. Kostyun ¶¶ 55-60.

       46.      But contrary to Mr. Kostyun’s assertion it is not difficult or burdensome to identify

the telephone numbers that correspond with each HERO system account note.

       47.      I was able to match every account note with a corresponding telephone call by

combining the data in KCI000001-19—which identifies every telephone call Defendant placed by

using its Cisco dialer during the relevant time period—with the data in KCI000020-23—the HERO

system notes.

       48.      I was rather perplexed by Mr. Kostyun’s approach. The phone number called was

in the notes field. I simply used “regular expressions” to extract the phone numbers called in the

notes field and populated a new column with that phone number and joined it with the Call Detail

Records by both date and phone columns to ensure that each note was for a specific call in each

record of the Call Detail Records. This effectively verifies the number in the notes field was indeed

the number called two ways: 1) the date and phone had to match in both the Account Notes and

the Call Detail Records, and 2) by extracting the phone number out of the notes field this




                                                 22
4:19-cv-03084-JMG-MDN Doc # 63-3 Filed: 10/09/20 Page 24 of 60 - Page ID # 616




completely avoids Mr. Kostyun’s approach of joining by the rental order number to get all the

phone numbers for a particular account and “guessing” which number was actually called.

       49.     As a result of my analysis in ¶ 43, I identified the specific telephone calls that

resulted in each account note in Defendant’s HERO note system, and the telephone number to

which that specific call was placed.

       50.     I then reduced the list of calls to those to cell numbers where the date of the call

was on or after the date of the notation of wrong number. I did this by creating columns identifying

the date of the notice for each number, whether the number was the first call placed by the dialer,

and whether the number was a wireless number. I then joined this list with the Account notes to

populate the call detail records with the additional columns from the Account Notes.

       51.     In conclusion, I was able to overcome the issues identified in Mr. Kostyun’s report

at Kostyun ¶¶ 43-47 and 55-60 by matching the phone numbers and dates in KCI000020-23 with

the phone numbers and dates in KCI000001-19, resulting in an update to the summary table in ¶

43 to show—for example—the total number of wireless telephone numbers that Defendant called

after it received notice of a wrong or incorrect number as identified by Defendant’s account notes:

    Search Term           Approximate           Approximate           Approximate Total
                          Account Notes         Unique Wireless       Number of Calls to
                          Containing the        Telephone             Wireless Telephone
                          Search Term           Numbers With          Numbers Following
                                                Calls Following       Entry of an Account
                                                Entry of an           Note Containing the
                                                Account Note          Search Term
                                                Containing the
                                                Search Term
    Wrong #               5,648                 906                   1221
    Wrong Phone           831                   126                   178
    Wrong Number          10,084                1206                  1787
    Incorrect Phone       202                   8                     9




                                                23
4:19-cv-03084-JMG-MDN Doc # 63-3 Filed: 10/09/20 Page 25 of 60 - Page ID # 617




    Incorrect Number      0                      0                      0
    Bad Phone             33                     0                      0
    wrong tel             29                     1                      1
    Wrong#                903                    181                    214



       52.      And, by applying this methodology, I also determined the total number of telephone

calls to the wireless telephone numbers that Defendant called after it received notice of a “wrong

number,” as identified in ¶ 51, that are associated with a “call result” code of “12,” which indicates

an outbound call that was designated by the Cisco dialer to play a prerecorded voice message upon

connection of the call:

 Search Term          Approximate            Approximate Total              Approximate Total
                      Unique Wireless        Number of Unique               Number of Calls to
                      Telephone              Wireless Telephone             Unique Wireless
                      Numbers With           Numbers that Received          Telephone Numbers
                      Calls Following        a Call with a “12” Call        Containing a “12” Call
                      Entry of an            Result Code Following          Result Code Following
                      Account Note           Entry of an Account            Entry of an Account
                      Containing the         Note Containing the            Note Containing the
                      Search Term            Search Term                    Search Term
 Wrong #              906                    85                             97
 Wrong Phone          126                    25                             28
 Wrong Number         1206                   172                            187
 Incorrect Phone      8                      1                              1
 Incorrect Number     0                      0                              0
 Bad Phone            0                      0                              0
 wrong tel            1                      0                              0
 Wrong#               181                    18                             20


                                             Call Data

       53.      Given the documents and information referenced at ¶¶ 35-36 and 44-52 above, I

am able to determine the following:

   A. The number of cellular telephone numbers to which Defendant placed calls during the
      relevant time period by using its Cisco dialer, and with which Defendant associates each
      of the following notations in its HERO notes:


                                                 24
4:19-cv-03084-JMG-MDN Doc # 63-3 Filed: 10/09/20 Page 26 of 60 - Page ID # 618




      1.    Wrong
      2.    Wrong Phone
      3.    Wrong Number
      4.    Incorrect Phone
      5.    Incorrect Number
      6.    Bad Phone
      7.    wrong tel
      8.    Wrong#

   B. For the 8 groups of cellular telephone numbers referenced above at “A,” the number of
      calls Defendant placed to each of them during the relevant time period by using its Cisco
      dialer.

   C. For the 8 groups of cellular telephone numbers referenced above at “A,” the number of
      calls Defendant placed to each of them during the relevant time period by using its Cisco
      dialer after Defendant associated them with the subject notations in its HERO notes.

   D. The number of cellular telephone numbers to which Defendant placed calls during the
      relevant time period by using its Cisco dialer that resulted in a “call result” code of “12,”
      and with which Defendant associates each of the following notations in its HERO notes:

      1.    Wrong
      2.    Wrong Phone
      3.    Wrong Number
      4.    Incorrect Phone
      5.    Incorrect Number
      6.    Bad Phone
      7.    wrong tel
      8.    Wrong

   E. For the 8 groups of cellular telephone numbers referenced above at “D,” the number of
      calls that resulted in a “call result” code of “12” that Defendant placed to each of them
      during the relevant time period by using its Cisco dialer.

   F. For the 8 groups of cellular telephone numbers referenced above at “D,” the number of
      calls that resulted in a “call result” code of “12” that Defendant placed to them during the
      relevant time period by using its Cisco dialer after Defendant associated them with the
      subject notations in its HERO notes.

      54.      Also, by using the same general methodology, all of the data referenced by ¶ 53 is

searchable and groupable by “Campaign Name,” including:

       1. lm_AOB_Sunmed_Agent_Campaign
       2. lm_AOB_Agent_Campaign



                                               25
4:19-cv-03084-JMG-MDN Doc # 63-3 Filed: 10/09/20 Page 27 of 60 - Page ID # 619




        3. lm_Delivery_Agent_Campaign
        4. lm_Discharge_IVR_Campaign
        5. lm_Dispatch_Agent_Campaign
        6. lm_Incl_Weather_IVR_Campaign
        7. lm_OnshrDelivery_Agent_Campaign
        8. lm_OnshrReturns_Agent_Campaign
        9. lm_OnshrWelcome_Agent_Campaign
        10. lm_Onshr_DocColl_Agent_Campaign
        11. lm_POD_AOB_48_Hours_Campaign
        12. lm_POD_Sunmed_Agent_Campaign
        13. lm_Returns_Agent_Campaign
        14. lm_Returns_SunMed_Campaign
        15. lm_POD_Agent_Campaign
        16. lm_Supplies_IVR_Campaign


I declare that the foregoing is true and correct subject to the laws of perjury of the United States.

Executed in Spring Valley, CA, on this 5th day of October, 2020.



                                                                      ________________________
                                                                            Jeffrey A. Hansen




                                                 26
4:19-cv-03084-JMG-MDN Doc # 63-3 Filed: 10/09/20 Page 28 of 60 - Page ID # 620




             EXHIBIT A
   4:19-cv-03084-JMG-MDN Doc # 63-3 Filed: 10/09/20 Page 29 of 60 - Page ID # 621


                                         Jeffrey A. Hansen
                                     Spring Valley, CA 91977
                                           (619) 270-2363
                                   Email: Jeff@TCPAwitness.com


SUMMARY OF QUALIFICATIONS:
    IT certified professional with over 30 years of extensive troubleshooting experience

PROFESSIONAL EXPERIENCE:

Testified in the following:

       I have been called to testify in the following civil matters:

           1.    Craig Casey v. Valley Center Insurance Agency Inc., Case No. 37-2008-00004378-SC-
                 SC-CTL (San Diego Superior Court)
           2.    Stemple v. QC Holdings, Inc., Case No. 12-CV-1997-CAB-WVG (S.D. Cal.)
           3.    Hahn v. Massage Envy Franchising, Case No: 3:12-cv-00153-DMS-BGS (S.D. Cal.)
           4.    Abdeljalil v. General Electric Capital Corporation, Case No: 12-cv-02078-JAH-MDD
                 (S.D. Cal.)
           5.    Jasminda Webb v. Healthcare Revenue Recovery Group, LLC Case No: C 13-0737 JD
                 (N.D. Cal.)
           6.    Balschmiter v TD Auto Finance, LLC, Case No: 2:13-cv-01186 (E.D. Wisc.)
           7.    Jordan Marks v Crunch San Diego, LLC, Case No. 14-CV-0348-BAS (BLM) (S.D.Cal.)
           8.    Peter Olney v Job.com, Case No: 1:12-cv-01724-LJO-SKO (E.D. Cal.)
           9.    Carlos Guarisma v ADCAHB Medical Coverages, Inc. and Blue Cross and Blue Shield
                 of Florida, Inc., Case No: 1:13-cv-21016-JLK (S.D. Fla.),
           10.   Farid Mashiri v Ocwen Loan Servicing, LLC, Case No: 3:12-cv-02838 (S.D. Cal.)
           11.   Monty J. Booth, Attorney at Law, P.S. v Appstack, Inc., Case No. 2:13-cv-01533-JLR
                 (W.D. Wash.)
           12.   Rinky Dink, Inc. d/b/a Pet Stop v World Business Lenders, LLC, Case No. 2:14-cv-
                 00268-JCC (W.D. Wash.)
           13.   Michael Reid and Dave Vacarro v. I.C. Sytems, Inc., Case No. 2:12-cv-02661-ROS (D.
                 Ariz.)
           14.   Jeffrey Molar v NCO Financial Systems Case No. 3:13-cv-00131-BAS-JLB (S.D. Cal.)
           15.   Latonya Simms v Simply Fashion Stores LTD, and ExactTarget, Inc., Case No. 1:14-CV-
                 00737-WTL-DKL (D. Ind.),
           16.   Sueann Swaney v Regions Bank, Case No. CV-13-RRA-0544-S (N.D. Ala.)
           17.   Hooker v SiriusXM, Case No. 4:13-cv-00003 (AWA) (E.D. Va.)
           18.   Diana Mey v Frontier Communications, Case No. 13-cv-01191-RNC (D. Conn.)
           19.   Rachel Johnson v Yahoo! Zenaida Calderin v Yahoo! Case No. 14-cv-2028 14-cv-2753
                 (N.D. IL)
           20.   Philip Charvat v Elizabeth Valente, Case No. 12-cv-5746 (N.D. IL)
           21.   Robert Zani v Rite Aid Hdqtrs. Corp., Case No. 14-cv-9701(AJN)(RLE)(S.D. NY)
           22.   A.D. v Credit One Bank Case No. 1:14-cv-10106 (N.D. IL)
           23.   Oerge Stoba, and Daphne Stoba v Saveology.com, LLC, Elephant Group, Inc., Time
                 Warner Cable, Inc. Case No. 13-cv-2925-BAS-NLS (S.D. Cal.)
4:19-cv-03084-JMG-MDN Doc # 63-3 Filed: 10/09/20 Page 30 of 60 - Page ID # 622


      24.   Shyriaa Henderson v United Student Aid Funds, Inc. Case Number: 3:13-cv-1845-L-
            BLM (S.D. Cal.)
      25.   Marciano v Fairwinds Financial Services Case No. 6:15-CV-1907-ORL-41 KRS (M.D.
            Fla)
      26.   Alice Lee v Global Tel*Link Corporation Case No. 2:15-cv-02495-ODW-PLA
            [consolidated with 2:15-cv-03464-ODW-PLA (C.D. Cali)
      27.   Alan Brinker v Normandin’s Case No. 5:14-cv-03007-EJD-HRL (N.D. Cali)
      28.   Spencer Ung v Universal Acceptance Corporation, Case No. 15cv127 RHK/FLN (D.
            Minn)
      29.   Seana Goodson v Designed Receivable Solutions, Case No. 2:15-cv-03308-MMM-JPR
            (C.D. Cal)
      30.   Dominguez v Yahoo!, Inc., Case No. 2:13-cv-01887 (E.D. Penn)
      31.   Eli Ashkenazi v Bloomingdales, Inc., Case No. 3:15-cv-02705-PGS-DEA (D. N.J.)
      32.   Abante Rooter and Plumbing, Inc. v Birch Communications, Inc. Case No. 1:15-cv-
            03562 (N.D. GA)
      33.   Roark v Credit One Bank, Case No. 0:16-cv-00173-RHK-FLN (D.Minn)
      34.   Carl Lowe And Kearby Kaiser v CVS Pharmacy, Inc., Minuteclinic, LLC, and West
            Corporation, Case No. 1:14-cv-03687 (N.D. Ill)
      35.   Zaklit v Nationstar Mortgage, LLC., Case No. 5:15-CV-02190-CAS-KK (C.D. Cal)
      36.   Charles Banks v Conn Appliance, Inc., Case No. 01-16-0001-0736 (American
            Arbitration Association)
      37.   Rajesh Verma v Memorial Healthcare Group, Case No. 3:16-CV-00427-HLA-JRK
            (M.D. Fla)
      38.   Herrick v Godaddy.com, Case No. 2:16-cv-00254-DJH (D.AZ)
      39.   In Re: Monitronics International, Inc., Telephone Consumer Protection Act Litigation,
            Case No. 1:13-md-02493-IMK-JSK (N.D.W.V.)
      40.   Diana Mey v Ventura Data, LLC And Public Opinion Strategies, Case No. 5:14-CV-123
            (N.D.W.V.)
      41.   Lucero v Conn Appliances, Case No. 01-16-0004-7141 (American Arbitration
            Association)
      42.   Dennis v Progressive Leasing, Case No. 01-16-0002-8798 (American Arbitration
            Association – Final Hearing)
      43.   Shani Marcus and Frieda Esses Ashkenazi v CVS Pharmacy, Inc., Case No.: 3:15-cv-
            259 PGS-LHG (D. N.J.)
      44.   Donnell Webster v Conn Appliances, Inc., Case No.: 01-16-0003-3774 (American
            Arbitration Association - Final Hearing)
      45.   Snyder v Ocwen Loan Servicing, Case No.: 1:14-cv-08461 (N.D. Ill)
      46.   Shamara Abrahams v First Premier Bank, Case No. 01-16-0003-8128 (American
            Arbitration Association - Final Hearing)
      47.   Wooten v Conn Appliances, Inc., Case No.: 01-16-0003-5557 (American Arbitration
            Association – Final Hearing)
      48.   SANDRA WEST AND HECTOR MEMBRENO v CALIFORNIA SERICE BUREAU, Case
            No.: 4:16-cv-03124-YGR (N.D. Cal.)
      49.   Summers v Conn Appliances, Case No.: 01-16-0004-1183 (American Arbitration
            Association - Final Hearing)
      50.   Sheena Raffin v Medicredit, Case No.: 2:15-cv-04912-GHK (C.D. Cal)
      51.   Verina Freeman and Valecea Diggs v Wilshire Commercial Capital, Case No.: 2:15-cv-
            01428-WBS-AC (E.D. Cal)
      52.   Tomeo v Citigroup, Case No.: 1:13-cv-04046 (N.D. Ill)
4:19-cv-03084-JMG-MDN Doc # 63-3 Filed: 10/09/20 Page 31 of 60 - Page ID # 623


      53.   Douglas Jurist v Receivables Performance Management, LLC, Case Number
            1240022589 (JAMS ARBITRATION)
      54.   April Turner v Credit One Bank, N.A., Case No. 1440005239 (Arbitration Tribunals of
            JAMS - Final Hearing)
      55.   Frederick Luster and Narval Mangal v Green Tree Serivicing. LLC, Case No. 1:14-cv-
            01763-ELR (N.D. Georgia)
      56.   Jonathan Greisen v Credit One Bank (JAMS Arbitration)
      57.   Isaac Saucedo v Credit One Bank (JAMS Arbitration)
      58.   Naomi Blocker v Credit One Bank (JAMS Arbitration)
      59.   Winston Edwards III v Credit One Bank, Case No. 1260004354 (JAMS Arbitration)
      60.   Timothy Levis Johnson v Credit One Bank (JAMS Arbitraion)
      61.   William Boden and Debra Boden v Credit One Bank, Case Nos:
            1220054604/1220054605 (JAMS Arbitration – Final Hearing)
      62.   Rebecca Sanders v Credit One Bank, Case No.: 01-17-0001-6599 (American Arbitration
            Association - Final Hearing

      63.   Donna Ace v. Credit One Bank (JAMS Arbitration)..
      64.   Lynette Alomar v. Credit One Bank (JAMS Arbitration)..
      65.   Tonya Anderson v. Credit One Bank (JAMS Arbitration)..
      66.   Gregory Andrews v. Credit One Bank (JAMS Arbitration)..
      67.   Alyce Baker v. Credit One Bank (JAMS Arbitration)..
      68.   Terry Bardwell v. Credit One Bank (JAMS Arbitration)..
      69.   Joshua Bare v. Credit One Bank (JAMS Arbitration)..
      70.   Lori Bason v. Credit One Bank (JAMS Arbitration)..
      71.   Christopher Batch v. Credit One (JAMS Arbitration)..
      72.   Tiffany Battle v. Credit One (JAMS Arbitration)..
      73.   Jean Bellingrodt v. Credit One Bank (JAMS Arbitration)..
      74.   Carolyn Bennett v. Credit One Bank (JAMS Arbitration)..
      75.   Shady Bennett v. Credit One Bank (JAMS Arbitration)..
      76.   Kelly Benson v. Credit One Bank (JAMS Arbitration)..
      77.   Dawn Berkey v. Credit One Bank (JAMS Arbitration)..
      78.   Sherry Best v. Credit One Bank (JAMS Arbitration)..
      79.   Daniel Blashack v. Credit One (JAMS Arbitration)..
      80.   Edith Blashack vs. Credit One (JAMS Arbitration)..
      81.   Takia Brandon v. Credit One (JAMS Arbitration)..
      82.   Jeffrey Brown v. Credit One Bank (JAMS Arbitration)..
      83.   Karen Brown v. Credit One (JAMS Arbitration)..
      84.   Rebecca Burt v. Credit One Bank (JAMS Arbitration)..
      85.   Jennifer Burton v. Credit One Bank (JAMS Arbitration)..
      86.   Janice Bushey v. Credit One Bank (JAMS Arbitration)..
      87.   Matthew Byers v. Credit One Bank (JAMS Arbitration)..
      88.   Darrell Byrom v. Credit One Bank (JAMS Arbitration)..
      89.   Eric Carlstedt v. Credit One Bank (JAMS Arbitration)..
      90.   Ronald Carnes v. Credit One Bank (JAMS Arbitration)..
      91.   Michelle Carter v. Credit One Bank (JAMS Arbitration)..
      92.   Brandon Chapman v. Credit One Bank (JAMS Arbitration)..
      93.   Derek Chism v. Credit One Bank (JAMS Arbitration)..
      94.   Bernard Combs v. Credit One Bank (JAMS Arbitration)..
      95.   Linda Cooper v. Credit One Bank (JAMS Arbitration)..
4:19-cv-03084-JMG-MDN Doc # 63-3 Filed: 10/09/20 Page 32 of 60 - Page ID # 624


      96.  Janice Crenshaw v. Credit One Bank (JAMS Arbitration)..
      97. Christopher Crisona v. Credit One Bank (JAMS Arbitration)..
      98. Brent Crompton v. Credit One Bank (JAMS Arbitration)..
      99. Teresa Cruz v. Credit One Bank (JAMS Arbitration)..
      100. Lisa Currey v. Credit One Bank (JAMS Arbitration)..
      101. Kenneth Curtis v. Credit One Bank (JAMS Arbitration)..
      102. Melissa Damron v. Credit One Bank (JAMS Arbitration)..
      103. Mike Dane v. Credit One Bank (JAMS Arbitration)..
      104. Ayanna Davis v. Credit One Bank (JAMS Arbitration)..
      105. Bruce Davis v. Credit One Bank (JAMS Arbitration)..
      106. Matthew Day v. Credit One Bank (JAMS Arbitration)..
      107. Angela Deal v. Credit One Bank (JAMS Arbitration)..
      108. Bettina Deleon v. Credit One Bank (JAMS Arbitration)..
      109. Nathaniel and Rowena Depano v. Credit One Bank (JAMS Arbitration)..
      110. Melissa Dibenedetto v. Credit One (JAMS Arbitration)..
      111. Juan Dillon v. Credit One Bank (JAMS Arbitration)..
      112. Sarah Peacock v. Credit One Bank (JAMS Arbitration)..
      113. Kristina Dorffer v. Credit One Bank(JAMS Arbitration)..
      114. Michael Dorsey v. Credit One Bank (JAMS Arbitration)..
      115. Dacia Drury v. Credit One Bank (JAMS Arbitration)..
      116. Kelly Dubel v. Credit One Bank (JAMS Arbitration)..
      117. Winston Edwards III v. Credit One Bank (JAMS Arbitration)..
      118. Kristi Evans v. Credit One Bank (JAMS Arbitration)..
      119. Herby Fequiere v. Credit One Bank (JAMS Arbitration)..
      120. Patrick Fitch v. Credit One Bank (JAMS Arbitration)..
      121. Sharon Flowers v. Credit One Bank (JAMS Arbitration)..
      122. Michelle Fong v. Credit One Bank (JAMS Arbitration)..
      123. Joy Williams Frazier v. Credit One Bank (JAMS Arbitration)..
      124. Carol Galanos v. Credit One Bank (JAMS Arbitration)..
      125. Lizette Garcia v. Credit One Bank (JAMS Arbitration)..
      126. Olivia Garcia v. Credit One Bank (JAMS Arbitration)..
      127. Corey Gill v. Credit One Bank (JAMS Arbitration)..
      128. Amy Goetting v. Credit One Bank (JAMS Arbitration)..
      129. Angel Gomez v. Credit One Bank (JAMS Arbitration)..
      130. Derik Gonzalez v. Credit One Bank (JAMS Arbitration)..
      131. Moises Govea v. Credit One Bank (JAMS Arbitration)..
      132. Tonya Greer v. Credit One Bank (JAMS Arbitration)..
      133. Melissa Grose v. Credit One Bank (JAMS Arbitration)..
      134. Laurie Guerrattaz v. Credit One Bank (JAMS Arbitration)..
      135. Scott Guntle v. Credit One Bank (JAMS Arbitration)..
      136. Arlinda Hairston v. Credit One Bank (JAMS Arbitration)..
      137. Bartley Harper v. Credit One Bank (JAMS Arbitration)..
      138. Terrance Harris v. Credit One Bank (JAMS Arbitration)..
      139. Cindy Hawkins v. Credit One Bank (JAMS Arbitration)..
      140. Daniel Hawkins v. Credit One Bank (JAMS Arbitration)..
      141. Tara Hicks v. Credit One Bank (JAMS Arbitration)..
      142. Theresa Hill v. Credit One Bank (JAMS Arbitration)..
      143. Troy and Tammy Hill v. Credit One Bank (JAMS Arbitration)..
      144. Gary and Angela Hlavacek v. Credit One Bank (JAMS Arbitration)..
4:19-cv-03084-JMG-MDN Doc # 63-3 Filed: 10/09/20 Page 33 of 60 - Page ID # 625


      145. Virginia Hubbell v. Credit One Bank (JAMS Arbitration)..
      146. Ashley Jackson v. Credit One Bank(JAMS Arbitration)..
      147. Joseph James v. Credit One Bank (JAMS Arbitration)..
      148. Donald Johnson v. Credit One Bank (JAMS Arbitration)..
      149. Janet Johnson v. Credit One Bank (JAMS Arbitration)..
      150. John Johnson v. Credit One Bank (JAMS Arbitration)..
      151. Sonya Johnson v. Credit One Bank (JAMS Arbitration)..
      152. Stephanie Johnson v. Credit One Bank (JAMS Arbitration)..
      153. Kenneth Jones v. Credit One Bank (JAMS Arbitration)..
      154. Michael and Marianne Jordan v. Credit One Bank (JAMS Arbitration)..
      155. Robert Ketterman v. Credit One Bank (JAMS Arbitration)..
      156. Leila Kier v. Credit One Bank (JAMS Arbitration)..
      157. Samantha King v. Credit One Bank (JAMS Arbitration)..
      158. Jessica Kirksey v. Credit One Bank (JAMS Arbitration)..
      159. Angelica Korchmaros v. Credit One Bank (JAMS Arbitration)..
      160. Yaroslav Kut v. Credit One Bank (JAMS Arbitration)..
      161. Brad Larsen v. Credit One Bank (JAMS Arbitration)..
      162. Sarah Lawhead v. Credit One Bank (JAMS Arbitration)..
      163. Gary Lawrence v. Credit One Bank (JAMS Arbitration)..
      164. Timothy Levis Johnson v. Credit One Bank (JAMS Arbitration)..
      165. Kemisha Levy v. Credit One Bank (JAMS Arbitration)..
      166. Benjamin Lewis v. Credit One Bank (JAMS Arbitration)..
      167. Jackie Likovic v. Credit One Bank (JAMS Arbitration)..
      168. Lorenzo Lockwood v. Credit One Bank (JAMS Arbitration)..
      169. Cathy Loreto v. Credit One Bank (JAMS Arbitration)..
      170. Dawn Lowery v. Credit One Bank (JAMS Arbitration)..
      171. Issac Lowery v. Credit One Bank (JAMS Arbitration)..
      172. Leslie Malina v. Credit One Bank (JAMS Arbitration)..
      173. Torre Mason v. Credit One Bank (JAMS Arbitration)..
      174. Michael McDevitt v. Credit One Bank (JAMS Arbitration)..
      175. Maya Christian McKeever v. Credit One Bank (JAMS Arbitration)..
      176. Linda McNeal v. Credit One Bank (JAMS Arbitration)..
      177. Amanda McNeill v. Credit One Bank (JAMS Arbitration)..
      178. James McPartland v. Credit One Bank (JAMS Arbitration)..
      179. Janice Metzger v. Credit One Bank(JAMS Arbitration)..
      180. Dawn and Anthony Mighaccio v. Credit One Bank (JAMS Arbitration)..
      181. Adriane Miles v. Credit One Bank (JAMS Arbitration)..
      182. Keith Miller v. Credit One Bank (JAMS Arbitration)..
      183. Dixie Dawn Moore v. Credit One Bank (JAMS Arbitration)..
      184. Sabrina Moore v. Credit One Bank (JAMS Arbitration)..
      185. Estefany Morel v. Credit One Bank (JAMS Arbitration)..
      186. Juan Moreno v. Credit One Bank (JAMS Arbitration)..
      187. Michelle Morgan v. Credit One Bank (JAMS Arbitration)..
      188. Darlene Morrison v. Credit One Bank (JAMS Arbitration)..
      189. Bobbie Murray and Random Booth v. Credit One Bank (JAMS Arbitration)..
      190. Charlene Myers v. Credit One Bank (JAMS Arbitration)..
      191. Denise Myers v. Credit One Bank (JAMS Arbitration)..
      192. Rebecca Naylor v. Credit One Bank (JAMS Arbitration)..
      193. Sharon Neville v. Credit One Bank (JAMS Arbitration)..
4:19-cv-03084-JMG-MDN Doc # 63-3 Filed: 10/09/20 Page 34 of 60 - Page ID # 626


      194. Jessanna  Nunnery (Mitchell) v. Credit One Bank (JAMS Arbitration)..
      195. Anthony Ogline v. Credit One Bank, N.A. and Midland Funding, LLC (JAMS
           Arbitration)..
      196. Agnes Ousley v. Credit One Bank (JAMS Arbitration)..
      197. Kaitlyn Peace v. Credit One Bank (JAMS Arbitration)..
      198. Thomas Piner v. Credit One Bank (JAMS Arbitration)..
      199. Melissa Prieto v. Credit One Bank (JAMS Arbitration)..
      200. Heather Pyle v. Credit One Bank (JAMS Arbitration)..
      201. Nathan Quick v. Credit One Bank (JAMS Arbitration)..
      202. Nikola Radojkovic v. Credit One Bank (JAMS Arbitration)..
      203. Jessica Rainey v. Credit One Bank (JAMS Arbitration)..
      204. Tyrone Randolph v. Credit One Bank (JAMS Arbitration)..
      205. Derek Reid v. Credit One Bank (JAMS Arbitration)..
      206. John Reyes v. Credit One Bank (JAMS Arbitration)..
      207. Rich Richardson v. Credit One Bank (JAMS Arbitration)..
      208. Deborah Ristoff v. Credit One Bank (JAMS Arbitration)..
      209. David Robertson v. Credit One Bank (JAMS Arbitration)..
      210. Heather Robertson v. Credit One Bank (JAMS Arbitration)..
      211. Ryan Romero v. Credit One Bank (JAMS Arbitration)..
      212. Kathy Rupp v. Credit One Bank (JAMS Arbitration)..
      213. Camilla Sammons v. Credit One Bank (JAMS Arbitration)..
      214. Paul Schaferling v. Credit One Bank (JAMS Arbitration)..
      215. Christopher Shirley v. Credit One Bank (JAMS Arbitration)..
      216. Jerryd Shoda v. Credit One Bank (JAMS Arbitration)..
      217. Martha Gabriela Silva Canales v. Credit One Bank (JAMS Arbitration)..
      218. Jay Simon v. Credit One Bank (JAMS Arbitration)..
      219. Melissa Simpson v. Credit One Bank (JAMS Arbitration)..
      220. Delisa Sims v. Credit One Bank (JAMS Arbitration)..
      221. Gween Sims v. Credit One Bank (JAMS Arbitration)..
      222. Bridgette Fretz v. Credit One Bank (JAMS Arbitration)..
      223. Christine Sokoloski v. Credit One Bank (JAMS Arbitration)..
      224. Kyle Sorensen v. Credit One Bank (JAMS Arbitration)..
      225. Paula Spivey v. Credit One Bank (JAMS Arbitration)..
      226. Joshua Stack v. Credit One Bank (JAMS Arbitration)..
      227. Anturuan Stallworth v. Credit One Bank (JAMS Arbitration)..
      228. Rebecca Stanley v. Credit One Bank (JAMS Arbitration)..
      229. Alisha Stewart v. Credit One Bank (JAMS Arbitration)..
      230. Helen Stuber v. Credit One Bank (JAMS Arbitration)..
      231. Pamela Swanson v. Credit One Bank (JAMS Arbitration)..
      232. Shannon Taylor v. Credit One Bank (JAMS Arbitration)..
      233. Angie Teneyck v. Credit One Bank (JAMS Arbitration)..
      234. Stephanie Thornton v. Credit One Bank (JAMS Arbitration)..
      235. Connie Tolbert v. Credit One Bank (JAMS Arbitration)..
      236. Tamara Tuggle v. Credit One Bank (JAMS Arbitration)..
      237. Leo Underhill v. Credit One Bank (JAMS Arbitration)..
      238. Megan Veraldi v. Credit One Bank (JAMS Arbitration)..
      239. Samantha Walters v. Credit One Bank (JAMS Arbitration)..
      240. Brenda Walton v. Credit One Bank (JAMS Arbitration)..
      241. Thomas Watson v. Credit One Bank (JAMS Arbitration)..
4:19-cv-03084-JMG-MDN Doc # 63-3 Filed: 10/09/20 Page 35 of 60 - Page ID # 627


      242. Anita Welch v. Credit One Bank (JAMS Arbitration)..
      243. Trisha West v. Credit One Bank (JAMS Arbitration)..
      244. Jill Williams v. Credit One Bank (JAMS Arbitration)..
      245. Marie Wills v. Credit One Bank (JAMS Arbitration)..
      246. Joy Wilson v. Credit One Bank (JAMS Arbitration)..
      247. Christy Wineinger v. Credit One Bank (JAMS Arbitration)..
      248. Sean Woodburn v. Credit One Bank (JAMS Arbitration)..


      249. Michelle  Robertson v Navient Solutions, Inc., Case No.: 8:17-cv-01077-RAL-MAP
           (M.D. Flordia Tampa)
      250. Cynthia Davis v Conn Appliances, Case No.: 01-0000-9774 (American Arbitration
           Association)
      251. Tonya Erin Stevens v Conn Appliances, Inc., Case No. 01-16-0003-2324, (American
           Arbitration Association)
      252. Aaron Manopla and Evelyn Manopla v Home Depot USA, Inc, Case No.: 3:15-cv-
           01120-PGS-TJB (District of New Jersey)
      253. Laticia Lewis v Ocwen Loan Serivicing, LLC, Case No.: 17-cv-01104-WJM-KHR (D.
           Colo)
      254. Mirella Covarrubias v Ocwen Loan Serivcing, LLC, Case No.: 5:17-cv-00904-FMO-SP
           (C.D. Cal)..
      255. Gregory Franklin v Ocwen Loan Servicing, LLC, Case No.: 3:17-CV-02702-JST (N.D.
           Cal)..
      256. Richard Quinones v Ocwen Loan Seriving, LLC, Case No.: 2:17-cv-03526-DDP-FFM
           (C.D. Cal)..
      257. Susan Embree v Ocwen Loan Servicing, LLC, Case No.: 2:17-CV-00156-JLQ (E.D.
           Wash)..

      258.  John Herrick v Godaddy.com, LLC, Case No.: 2:16-cv-00254-DJH (D. Az)
      259.  Teresa Caserez v Credit One Bank, N.A., Case No.: 140003908 (JAMS Final hearing)
      260. Johnnie Williams, Jr. v Conn Appliances, Inc., Case No.: 01-17-0001-5149 (American
           Arbitration Association - Final Hearing)
      261. Steve Bartolone and Karen Bartolone v OCWEN LOAN SERVICING, LLC, Case No.:
           8:17-cv-00821-JLS-JDE (C.D. Cal)
      262. James Hunter v Navient Solutions, LLC, Case No.: 1460004086 (JAMS
           ARBITRATION)
      263. Edith Wright v Conn Appliances, Inc., Case No.: 01-17-0006-8865 (AMERICAN
           ARBITRATION ASSOCIATION)…
      264. Brian Dennis v Conn Appliances, Inc., Case No.: 01-17-0006-3428 (AMERICAN
           ARBITRATION ASSOCIATION)…
      265. Wavely Jacobs v Conn Appliances, Inc., Case No.: 01-17-0006-1673 (AMERICAN
           ARBITRATION ASSOCIATION)…
      266. Lilly, Catherine v Citigroup Inc. d/b/a Citi, Case No.: 01-0001-9107 (AMERICAN
           ARBITRATION ASSOCIATION)
      267. Raul Vargas v Conn Appliances, Case No.: 01-17-0000-4085 (American Arbitration
           Association)
      268. Lina Trivedi v Web Bank and Bluestem Brands, Inc. d/b/a Fingerhut, Case No.: 01-18-
           0000-2860 (American Arbitration Association - Final Hearing)
      269. Sara Diaz-Lebel v TD Bank USA, N.A.; and Target Corporation, Case No.: 0:17-cv-
           05110-MJD-BRT (D.Minn)
   4:19-cv-03084-JMG-MDN Doc # 63-3 Filed: 10/09/20 Page 36 of 60 - Page ID # 628


          270. Karl  Critchlow v Sterling Jewelers Inc. d/b/a Jared Galleria of Jewelers, Inc., Case No.:
               8:18-cv-00096-JSM-JSS (M.D. Flor Tampa Division)
          271. Latonja Anderson v Credit One Bank, Case No. 1440005234 (JAMS Arbitration – final
               hearing)
          272. Sandra Harris v Credit One Bank, N.A., Case No.: 144005582 (JAMS Arbitration -
               Final Hearing)
          273. Deborah Clark v FDS Bank and Department Stores National Bank, Case No.: 6:17-cv-
               00692-CEM-TBS (M.D. Flor - Evidentiary Hearing)
          274. Shanica Spencer v Conn Appliances, Inc., Case No.: 01-17-0007-5670 (American
               Arbitration Association)
          275. Thomason Max v Conn Appliances, Inc., Case No.: 01-18-0001-9880 (American
               Arbitration Association – final hearing)
          276. Harold Allen v First National Bank of Omaha, Case No.: 3:18-CV-1216-RDM (M.D.
               Penn)
          277. DEBRA WOMACK v CREDIT ONE BANK, N.A., Case No.: 1260004369 (JAMS
               Arbitration – Final Hearing)
          278. Nancy Carlin v Navient Solutions, LLC, Case No.: 1:19-cv-00491-LMB-TCB (E.D.
               Virginia)
          279. Adam Lieberman v Credit One Bank, Case No. 1425025196 (JAMS ARBITRATION -
               Final Hearing)
          280. Karen Saunders v Dyck O'Neal, Inc., Case No.: 1:17-cv-00335 (W.D. Mich Southern
               Division)
          281. Benjamin Tarshish v Comcast Corporation, Case No.: 01-19-0000-0815 (American
               Arbitration Association - Final Hearing)
          282. Aaron Williams v Pillpack, LLC, Case No.: 3:19-cv-05282-RBL (W.D. Wash)
          283. Michael Mendell v American Medical Response, Inc., Case No.: 3:19-cv-01227-BAS-
               KSC (S.D. Cal)
          284. April Parchman v SLM Corporation, Navient Corporation, Navient Solutions Inc. f/k/a
               Sallie Mae Inc., and Sallie Mae Bank, Case No.: 2:15-cv-02819-JTF-cgc (W.D. Tenn
               Western Division)
          285. Marcell Hernandez and Wayne Wollertz v Conn Applicance, Inc., Case No.: 01-19-0002-
               0468 (American Arbitration Association)

2020-Present Director of Administration and Information Technology
      All Hands Brewing Company, LLC
   • Setting Administrative and IT budgets
   • Establishing, administering, and securing computer and network systems.
   • Install and administer and all software including PoS, HR, Payroll.
   • Establishing, administering, and securing all web services inluding mail services and web
      services.
   • Establishing and maintaining the security system.
   • Setting up and maintaining audiovisual equipment, including televisions and music system.
   • Build, install, and administer VoIP PBX phone system.

2013-Present Founder
      Hansen Legal Technologies, Inc., San Diego, CA
   •  Established and incorporated Hansen Legal Technologies, Inc. in 2013
   •  Developed operating procedures for computer forensic examinations.
   4:19-cv-03084-JMG-MDN Doc # 63-3 Filed: 10/09/20 Page 37 of 60 - Page ID # 629


   •   Developed proper protocols in preserving electronic evidence and following chain of custody.
   •   Provided Forensic services for clients for class action, civil, and other consumer cases.
   •   Oversee all discovery phase of cases.
   •   Assist counsel in interrogatories, depositions, and meet and confer meetings.
   •   Participated in Meet and Confer, 26f conferences and misc pre-trial meetings.
   •   Assisted counsel in developing litigation strategies in cases
   •   Assisted counsel in preparing discovery including interrogatories and document requests
   •   Assisted counsel in evaluating responses to interrogatories and document requests
   •   Assisted counsel in witness examination in depositions.
   •   Prepaired declarations for Class Certifications, and for Motions for Summary Judgement.

2007-2013     Co-Founder
      Hansen and Levey Forensics, Ft Lauderdale, FL
   •  Established and incorporated Hansen & Levey Forensics, Inc. in 2007
   •  Established secure forensics laboratory for the San Diego office.
   •  Developed operating procedures for computer forensic examinations.
   •  Developed proper protocols in preserving electronic evidence and following chain of custody.
   •  Provided Forensic services for clients for class action, employment, civil, domestic, and
      juvenile cases.
   •  Oversee all discovery phase of cases.
   •  Assist counsel in interrogatories, depositions, and meet and confer meetings, and preparation
      for sanction hearings against opposing counsel and parties.
   •  Participated in Meet and Confer, 26f conferences and misc pre-trial meetings.
   •  Assisted counsel in developing litigation strategies in cases
   •  Assisted counsel in preparing discovery including interrogatories and document requests
   •  Assisted counsel in evaluating responses to interrogatories and document requests
   •  Assisted counsel in witness examination in depositions
   •  Performed on site acquisitions.
   •  Participated in mediation sessions.
   •  Provided Expert Testimony in Craig Casey vs. Valley Center Insurance Agency Inc.

2000-2016     Owner
      Pns724 San Diego, CA
   •  Provided complete IT solutions for hundreds of businesses and individuals including network
      design, configuration, forensics, and data recovery.
   •  Set up and maintained 864 line outbound call center with numerous auto dialers and predictive
      dialers. Maintained call lists, and DNC lists used to place hundreds of millions of calls over a
      five year period.
   •  Installed hundreds of POTS lines, “Turned up” at least 38 T1's and PRI's.
   •  Investigated numerous network security breaches for various business.
   •  Implemented secure network solutions for medical practices to balance accessibility with
      HIPAA regulations.


2006   Volunteer
       San Diego Regional Computer Forensics Laboratory (FBI sponsored computer forensics
Lab)
   •   Built several forensic machines with large fiber channel RAID assemblies for use in the field.
   4:19-cv-03084-JMG-MDN Doc # 63-3 Filed: 10/09/20 Page 38 of 60 - Page ID # 630


   •   Installed and configured systems for mobile laboratory
   •   Provided support in all areas from taking in evidence to calling case agents to pick up their
       evidence from finished cases gaining valuable experience in evidence handling.

2004-Present Systems Analyst
      Amsec San Diego, CA / Lateott Bremerton, WA / HP Enterprise Services / DXC
Technologies / Perspecta
   •  Provided ATM and Ethernet fiber connectivity for secure and unsecured DOD networks.
   •  Troubleshot fiber connectivity issues on shore and ship facilities.

2000-2004      Director of Training/ IT Director
      Laptop Training Solutions, San Diego, CA
   •  Provided Intrusion detection, incident response, and forensic services in a continuing effort
      keep the network and workstations secure.
   •  Planned, designed, and implemented network security for vital network services for 4 facilities,
      that were heavily attacked by varying methods, saving the company hundreds of thousands of
      dollars.
   •  Performed security risk assessment, performed IT control audits, developed countermeasures
      and provided a security policy to insure confidentiality, integrity and availability of resources.
   •  Performed Gap Analysis of existing systems and desired systems and migrated from Windows
      2000 DNS and Exchange 2000 servers to Linux servers running Postfix and BIND to provide a
      more scalable network for 4 facilities providing the company the means to achieve a 450%
      growth.
   •  Planned, installed and maintained several school networks involving numerous Domain
      Controllers, UNIX servers, print servers, multiple nodes and routers.
   •  Installed and programmed Nortel phone system improving the company’s ability to handle
      calls.
   •  Planned, organized and instructed computer certification courses including Microsoft Certified
      Systems Engineer (NT4.0, Win2000 MCSE, 2003 MCSE), Cisco (CCNA), A+, N+, Linux+, I-
      Net+, Security+, MOUS and Web Page Design (HTML, Javascript, DHTML, Flash 4, Flash 5,
      Fireworks3, Photoshop 5) resulting in hundreds of certified students.
   •  Provided students with a hands on training environment involving networks with Multiple
      Windows NT and Windows 2000 Domain Controllers, several workstations (Windows
      95,98,NT,ME, and 2000 Professional), Novell, Unix, and Exchange Servers, and Cisco routers.
   •  Planned, organized and instructed a corporate training environment for TCP/IP which included
      addressing, standards, troubleshooting, subnetting, routing and Frame Relay
   •  Provided long distance support via telephone to hundreds of MCSE students throughout the
      country.
   •  Managed other instructors on training techniques for the MCSE, CCNA, Linux+, A+, Security+
      and Network + courses providing a consistent system of training in all facilities.

1998-2000     Electronic Test Technician 3
      Action Instruments, San Diego, CA
   •  Tested various types of electronics for industry and signal conditioning.
   •  Troubleshot and documented nearly 10,000 component level repairs.
   •  Assisted in improvements to the manufacturing process.
   •  Identified problems in product design and provided solutions to correct the problems.
   4:19-cv-03084-JMG-MDN Doc # 63-3 Filed: 10/09/20 Page 39 of 60 - Page ID # 631


1996-1997     Network, Computer and Computer Monitor Technician /Instructor
      United States Navy, Shore Intermediate Maintenance Activity, San Diego, CA
   •  Installed and connectorized fiber optic computer networks throughout Naval Station San Diego
      and North Island.
   •  Provided network troubleshooting and management for large scale mission-critical DoD
      networks with over 600 nodes, routers, and servers.
   •  Provided upgrades, maintenance, troubleshooting, security, and repair of personal computers for
      600 station LAN and the US Pacific Fleet.
   •  Troubleshot and repaired over 100 computer monitors to component level without technical
      manuals.
   •  Increased successful monitor repair from 10% to 95%.
   •  Trained shop personnel on computer monitor troubleshooting and repair.
   •  Researched parts, materials and techniques for Computer Monitor repair.
   •  Developed curriculum and instructed monitor troubleshooting and repair for the Navy
      Microcomputer Repair course.

1993-1996     Electronics Technician / Computer Technician
      United States Navy, USS Mahlon S. Tisdale (FFG-27), Combat Systems Division.
   •  Provided incident response and performed forensic type of services for 36 computers following
      Employee sabotage.
   •  Troubleshot and maintained Harris 300 AN/UYK-62(V) mini-mainframe, running Vulcan OS,
      and all terminals
   •  Troubleshot, maintained, and upgraded hardware and software for 36 shipboard computers.
   •  Identified security threats, and developed countermeasures for computer systems on board.
   •  Troubleshot, repaired and maintained – at component level - various Univac systems making up
      a complex network of computers used in communications, navigation, and weapons guidance.
   •  Assisted in planning and running work center.

1990-1992    Radio, Television, VCR Technician
      LBJ Television, Wheat Ridge, CO
   •  Performed component level troubleshooting of televisions, VCRs, and stereos.
   •  Performed in home repair of televisions.
   •  Introduced the repair of CD players to the company.
   •  Provided technical support to customers over the telephone.
   •  Handled customer service issues related to television repair.

CERTIFICATIONS:

Since starting my career, I have obtained certifications in MCP 4.0, A+, Network+, MCP 2000, MCSA,
MCSE, Linux+, I-Net+, Security+, CIW Security Analyst.

I was certified by Bureau For Private Postsecondary And Vocational Education, in the States of
California and Oregon, as an Instructor for Computer Installation and Repair Technology, Computer
Systems Networking and Telecommunications, Micro Computer Applications, Microsoft, Windows,
Excel in relation to my work at Laptop Training Solutions.


GUEST APPEARANCES:
   4:19-cv-03084-JMG-MDN Doc # 63-3 Filed: 10/09/20 Page 40 of 60 - Page ID # 632




   •   Featured in Microsoft Redmond Magazine Sep 2007
   •   Computer Talk 760 KFMB San Diego, CA
   •   Computer Bits KBNP 1410AM and KOHI 1600 Portland, OR
   •   San Diego Profiler 760 KFMB San Diego, CA

PUBLIC POSITIONS:

June 2012-Jan 2017 Board Member, Spring Valley Community Planning Group

        Elected board member of the Spring Valley Community Planning Group from April 2012 to
Present. The purpose of the group is to advise the San Diego County Department of Planning and Land
Use, the Planning Commission and the Board of Supervisors on matters of planning and land use
affecting Spring Valley south of Highway 94. Members are volunteers and locally elected representing
the interests of the people of Spring Valley. Items heard by the group include but are not limited to: Site
Plans, Signs, Roads & Infrastructure, Parks & Recreation, Lot Splits, 2nd Dwelling Units, Day Care,
Alcohol License, Tree Removal, Re-Zones.

EDUCATION:
2006 Access Data Forensic Toolkit
      San Diego Regional Computer Forensics Laboratory, San Diego, CA
2006 Guidance Software Encase Forensic Suite
      San Diego Regional Computer Forensics Laboratory, San Diego, CA
2005 E-discovery – Why Digital is different – by Craig Ball
      San Diego County Bar Association, San Diego, CA
2003 Security: Hardening MS Windows 2000 Server Family, IIS and Exchange 2000 Servers
      CBI Systems Integrators, San Diego, CA
1996 Navy Standard Microcomputer Repair
      PRC Inc., San Diego, CA
1996 Fundamentals of Total Quality Management/ Team Skills and Concepts
      Shore Intermediate Maintenance Activity, San Diego, CA
1993 AN/SPS-55 Surface Search Radar
      Service School Command, San Diego, CA
1993 Advanced Electronics School, Communication Systems and Radar Systems
      Naval Training Center, Great Lakes, IL
1992 Electronic Theory
      Naval Training Center, Orlando, FL
1990-1991    Radio, Television, VCR Repair
      Warren Occupational Technical Center, Golden, CO
1989-1990    Electronic Theory
      Warren Occupational Technical Center, Golden, CO
1991 Columbine Sr. High School, Littleton, CO

SECURITY CLEARANCE: Secret
4:19-cv-03084-JMG-MDN Doc # 63-3 Filed: 10/09/20 Page 41 of 60 - Page ID # 633




             EXHIBIT B
4:19-cv-03084-JMG-MDN Doc # 63-3 Filed: 10/09/20 Page 42 of 60 - Page ID # 634




   Media Contact:
   Mark Wigfield, (202) 418-0253
   mark.wigfield@fcc.gov

   For Immediate Release

                FCC ANNOUNCES SUCCESSFUL TRANSITION TO
             NEW ADMINISTRATOR FOR NUMBER PORTING SYSTEM

   WASHINGTON, May 29, 2018—The Federal Communications Commission announced the
   successful completion of the transition to the new Local Number Portability Administrator
   (LNPA), Telcordia Technologies, doing business as iconectiv. The LNPA operates the system
   that allows consumers to keep their telephone numbers when they switch communications
   service providers, thereby promoting consumer choice and competition among those
   companies. It also provides critical services to our nation’s law enforcement and public safety
   communities.

   “I’m pleased that, after years of hard work and extensive preparation, we have successfully
   transitioned to a new and less expensive LNPA,” said FCC Chairman Ajit Pai. “This change
   should reduce costs for consumers. I applaud the work of all involved in this complex
   endeavor, especially the dedicated staff in the FCC’s Wireline Competition Bureau, Public
   Safety and Homeland Security Bureau, and Office of General Counsel. I thank them for
   working tirelessly to ensure a seamless and on-time transition for the communications industry,
   the law enforcement and public safety communities, and most importantly, the American
   public.”

   The FCC plays an important oversight role in administering telephone numbers, including
   overseeing the LNPA. For nearly a decade, the Commission worked closely with
   representatives of the North American Numbering Council (NANC) and the North American
   Portability Management LLC (NAPM) to rebid the LNPA contract and ensure a smooth
   transition to the new vendor that was selected.

   Wireline Competition Bureau Chief Kris Monteith added, “Putting a new LNPA in place was
   truly a team effort on the part of FCC staff from all over the agency, as well as members of the
   NANC and the NAPM. This was a lengthy and challenging, but ultimately very successful,
   process.”

                                                        ###

                                    Office of Media Relations: (202) 418-0500
                                        ASL Videophone: (844) 432-2275
                                               TTY: (888) 835-5322
                                                 Twitter: @FCC
                                          www.fcc.gov/media-relations

       This is an unofficial announcement of Commission action. Release of the full text of a Commission order
                      constitutes official action. See MCI v. FCC, 515 F.2d 385 (D.C. Cir. 1974).
4:19-cv-03084-JMG-MDN Doc # 63-3 Filed: 10/09/20 Page 43 of 60 - Page ID # 635




             EXHIBIT C
       4:19-cv-03084-JMG-MDN Doc # 63-3 Filed: 10/09/20 Page 44 of 60 - Page ID # 636
https://www.ims-dm.com/mvc/index.php

                                         TELEPHONE SOLUTIONS           MAILING SOLUTIONS

                                         EMAIL SOLUTIONS

                                                                                                          Currently logged in (logout)
                                                Home


          About IMS
          Forms
          Sample Files
          IMS Customer List
          Customer Sign-in
          Support
          Contact Us




                                The Most Innovative Solutions
                                in Do Not Contact List Management & Compliance.

                                INTERACTIVE MARKETING SOLUTIONS, Inc.



                       Interactive Marketing Solutions was organized in 2001 as a partner of the Direct Marketing
                       Association to manage and distribute its Suite of Consumer Preference Services. It has


https://www.ims-dm.com/mvc/index.php
       4:19-cv-03084-JMG-MDN Doc # 63-3 Filed: 10/09/20 Page 45 of 60 - Page ID # 637
https://www.ims-dm.com/mvc/index.php

                 evolved into an independent company specializing in the development of innovative do not
                 contact list and database management software and services designed to help businesses
                 comply with state and federal legislation. Save money by not contacting consumers who do
                 not want to be contacted.

                 Our popular 'Do Not Contact' Lists and Software will ensure that you are in compliance AND
                 that you save money.

                 Some of our most popular Suppression and Data Hygiene products are listed below,
                 but please see the menu items above for a complete list of products and services.
                 And, please feel free to 'Contact Us' for a personalized answer to your question.


               Wireless Identification (TCPA) Solutions


                 Interactive Marketing Solutions is the country’s largest single-source supplier of Wireless
                 Identification Products. We serve marketers, collection agencies and other organizations with
                 the need of identifying and segregating calls to wireless devices. In 2002, as a subsidiary of
                 the Direct Marketing Association, IMS pioneered the concept of identifying wireless
                 telephone numbers by introducing our proprietary Wireless Block Identifier® which can
                 identify over 95% of the cell phone numbers currently in use. The remaining telephone
                 numbers will be identified by the Neustar Ported Numbers files which we enhance with the
                 date of the inital porting and resell in our role as their largest reseller. Since its introduction,
                 we have sold thousands of subscriptions to our wireless products (see the IMS Customer List
                 above.)

                 If you’re a marketer, telephone marketing services bureau, debt collection firm, or other
                 business concerned with calling wireless devices IMS offers a number of solutions for you.
                 All of them revolve around the IMS Wireless Block Identifier® and the Ported Number files,
                 which together identify all wireless devices, ensuring that you stay in compliance with federal
                 and state legislation, and save time and money.

                    1. Both the Wireless Block Identifier® and Ported Number (with our value added
                       audit file) files are needed to identify wireless telephones and are available for
                       businesses to include in their suppression systems.

                    2. Our VoIP Block Identifier contains native VoIP telephone numbers and is available to
                       include in your suppression system.

                    3. Our SmartClean Service lets you upload your file to our web server and have us clean
                       your list and return them to you within minutes using the latest wireless identification
                       databases updated daily. No technical experience required.

                    4. EasyId, simple, easy to use software with its integrated wireless database puts the
                       control in your hands and lets you remove wireless numbers from lists right at your
                       desk.




               Do Not Contact Mailing Solutions


                 We offer a number of solutions for consumer mailers such as non-profit organizations,
                 catalogers, manufacturers, etc. that do not want to contact unresponsive consumers. It saves
                 money, reduces complaints about unwanted mail and helps to prevent government
                 Do-Not-Mail legislation.

                    1. Our Recently Recorded Deceased and Deceased do not Contact files have over 12
                       million consumer names and addresses

                    2. The State and Federal Prison file contains over 2,200 correctional facilities


https://www.ims-dm.com/mvc/index.php
       4:19-cv-03084-JMG-MDN Doc # 63-3 Filed: 10/09/20 Page 46 of 60 - Page ID # 638
https://www.ims-dm.com/mvc/index.php


                   3. SmartClean lets us scrub your lists while you concentrate on the marketing campaign.

                   4. We distribute the DMA’s DMAchoice file which contains consumers who want to
                      manage receipt of promotional offers.




               Telemarketing Solutions


                 We distribute the official Do Not Call Lists for the following states as well as DMA's
                 proprietary Do Not Call List.

                   1. The Commonwealth of Pennsylvania's Do Not Call List is Distributed Quarterly

                   2. The State of Wyoming's Official Do Not Call List is Distributed Quarterly

                   3. The DMA's Telephone Preference Service file contains both the PA and WY Do Not
                      Call Lists as well as DMA registered Deceased individuals and is available for
                      distribution monthly or quarterly


                 © 2014 Interactive Marketing Solutions, 777 Summer Street, Suite 502, Stamford, CT 06901   Privacy Policy

                               Telephone (203) 653-2762 - Fax (203) 653-2767 - email solutions@ims-dm.com




https://www.ims-dm.com/mvc/index.php
4:19-cv-03084-JMG-MDN Doc # 63-3 Filed: 10/09/20 Page 47 of 60 - Page ID # 639




             EXHIBIT D
       4:19-cv-03084-JMG-MDN Doc # 63-3 Filed: 10/09/20 Page 48 of 60 - Page ID # 640
https://www.ims-dm.com/mvc/page/about-us/

                                          TELEPHONE SOLUTIONS             MAILING SOLUTIONS

                                          EMAIL SOLUTIONS

                                                                                                                Currently logged in (logout)
                                                  Home > About IMS


          About IMS
          Forms
          Sample Files
          IMS Customer List
          Customer Sign-in
          Support
          Contact Us




                                                      Learn More About IMS and Frank
                                                      Rigano


                                                 Interactive Marketing Solutions, a member of the Direct Marketing
                                                 Association and ACA International, is committed to developing
                                                 innovative list and database management software and services
                                                 designed to help businesses succeed in their collection and
                                                 marketing efforts by mitigating the challenges imposed by privacy
                                                 and consumer opt-out legislation.

                                                 Interactive Marketing Solutions was organized in 2001 in
                                                 partnership with the Direct Marketing Association, to help direct
                       marketers comply with privacy regulations related to calls to wireless telephones and the
                       requests of consumers who do not want to receive unsolicited marketing material via mail,
                       e-mail, and/or telephone. IMS manages for The DMA the world's largest private consumer
                       preference database of nearly 15,000,000 consumers. Additionally, as the administrator for
                       the DMA’s Preference Services, IMS manages the "do not call" list for Pennsylvania and
                       Wyoming. Included in the management services IMS provides is the distribution of consumer
                       preference information to DMA members, direct marketers, and direct marketing service
                       organizations for the purpose of removing individuals from prospect lists in accordance with
                       state laws and/or DMA membership guidelines.

                       IMS has expanded its product offerings from the distribution of opt-out information to include:

                             a variety of Wireless Idenfification products and services tailored to the needs and size
                             of its customers;
                             'Online cleaning of lists (SmartClean) for mailers, credit and collection professionals,
                             e-mailers, and telemarketers;
                             Deceased lists desgned to aid marketers identify and suppress individuals from
                             marketing materials;
                             Prison list to assist marketers avoid unproductive mailings.

                       Through its relationship with The DMA and ACA International, IMS is in communication with
                       various state and federal lawmakers for the express purpose of developing products to help
                       direct marketers comply with current and pending legislation. For information, visit Interactive
                       Marketing Solutions




https://www.ims-dm.com/mvc/page/about-us/
       4:19-cv-03084-JMG-MDN Doc # 63-3 Filed: 10/09/20 Page 49 of 60 - Page ID # 641
https://www.ims-dm.com/mvc/page/about-us/


               Frank A. Rigano CEO, Interactive Marketing Solutions


                 Frank Rigano has more than 20 years of experience providing marketing and technology
                 solutions to business executives. He served as Executive Vice President of Operations and
                 Administration for the Direct Marketing Association and Senior Vice President of Operations
                 for the American Management Association.

                 Mr. Rigano has a strong foundation in the business impact of marketing and information
                 technology and has led initiatives to build successful and profitable solutions by integrating
                 the two disciplines. He offers astute assessment abilities and a powerful team that he has
                 built from four core disciplines: strategy, technology, creativity and marketing. He encourages
                 his team to look beyond conventional wisdom in strategy development and the
                 implementation of business growth initiatives. He is a proven performer and hands-on
                 executive with a strong focus on both business and technology issues.

                 Rigano holds an MBA in Information Science and a Bachelor of Professional Studies from
                 Pace University in New York.


                 © 2014 Interactive Marketing Solutions, 777 Summer Street, Suite 502, Stamford, CT 06901   Privacy Policy

                               Telephone (203) 653-2762 - Fax (203) 653-2767 - email solutions@ims-dm.com




https://www.ims-dm.com/mvc/page/about-us/
4:19-cv-03084-JMG-MDN Doc # 63-3 Filed: 10/09/20 Page 50 of 60 - Page ID # 642




             EXHIBIT E
4:19-cv-03084-JMG-MDN Doc # 63-3 Filed: 10/09/20 Page 51 of 60 - Page ID # 643




                                 IMS PARTIAL CUSTOMER LIST


2222 Texoma Parkway                      Automation Research, inc                Consumer Sales Solutions
A.M. Mailing Services, LLC               Banco Popular de Puerto Rico            Consumer Telcom Inc.
A1 Media USA LLC                         Barclaycard US                          Convergent Outsourcing
Access Direct                            Bass Pro Shops                          Convergys Customer Management Group, Inc
Acclaim Credit Technologies              Bay Area News Group                     Corinthian Colleges, Inc.
Accounts Management Services             BBVA Compass                            Cox Communications
Acculytic LLC                            Berlin-Wheeler, Inc.                    Credit Acceptance Corp.
Acquisition Technologies                 Biehl Biehl, Inc.                       Credit Bureau Data Inc
Acxiom                                   Bisk Education Inc                      Credit Bureau Jonesboro
AdBrilliant, LLC.                        Blue Cross Blue Shield of Florida       Credit Control, LLC
Advantage Inc                            Bluegreen Corporation                   Cross Country Education
AFNI                                     Bolder Calls                            CSB Systems
Agilone LLC                              Branson Travel Enterprises              CSG, LLC.
Agora Marketing Solutions                Brazos Loan Servicing                   CSS Direct
ALC                                      Brierley Partners                       Customer Contact Solutions, LLC
Allant Group                             Bright House Networks                   Customer Link
Allstate Insurance Company               Buxton                                  Daily Press
Alpat Company, Inc.                      CAC Financial Corp                      Daniel N. Gordon P.C.
Alsac St. Jude Children's Research HospitaCACI                                   Data Targeting Inc
AMBA                                     California Recovery Bureau, Inc         DataLab USA
Americall Group, Inc.                    Call Command                            DataLogix Inc fka NextAction Corp
American Cancer Society                  CallFire                                DataMax Corporation
American City Business Journals          HealthCare Financial Services           Datamyx, LLC.
American Equity Mortgage                 CanadaDirect                            DBMG
American Express Travel related ServicesCapital One Financial                    DCS Inc.
American Family Mutual Insurance         Capital One NA                          Democratic National Committee
American Home Shield                     Carmel Financial Corporation, Inc.      DialAmerica Marketing, Inc.
American Institute for Cancer Research CAS, Inc                                  Diamond Resorts International
American Republic Insurance Ct           Catalist, LLC                           Dickmeyer Company, Inc.
Americredit Financial Services, Inc      Cavalry Porftolio Services              Dig Dev, Inc.
Anchor Computer                          Central Kentucky Management Services Direct Marketing Association
ANI Networks                             Central Telecom Long Distance           Direct Response Fundraising
Anthem Insurance Companies, Inc.         Chicago Tribune                         Direxxis
AP Gas Electric                          Choice Point Precision Mktg.            Discover Financial Services
Apollo Group, Inc.                       Circulation Development                 Diversified Account Systems of GA
Aristotle International, Inc             Circulation Technicians                 Diversified Adjustment Service Inc.
ARM Solutions Inc.                       Citibank, N.A.                          Diversified Consultants inc
ARS National Services                    CMG                                     DM Services, Inc
ASLMarketing                             CoastalCom                              DMEautomotive,LLC
ASNY Reality, LLC                        Collectcorp Inc.                        DMRA, Inc
Aspen Media Market Research              Collection Bureau of America            Do Not Call Compliance
Asset Recovery Group, Inc                Comcast Cable Communications Mgmt. Doctors Reporting Services
Associated Bank                          Compact Information Systems             Donor Services Group, Llc
Associated Community Services            Connect Point Research                  Dovetail Business Solutions
ATT                                      Consolidated Travel Holdings Group, Inc.Dow Jones and Company
Auto Protection Alliance, LLC            Consumer Portfolio Services, Inc.       Duvera Financial
4:19-cv-03084-JMG-MDN Doc # 63-3 Filed: 10/09/20 Page 52 of 60 - Page ID # 644



Ebay Enterprise Marketing            Gurstel Chargo PA                         List Services Corporation
Ebsco Teleservices                   Harriet Carter Gifts                      LiveOps, Inc.
ECMC                                 Harris Connect, llc                       LiveVox
ECMC Corporation                     Harte Hanks                               LJ Ross Associates
Edfinancial Services                 Harvard Collection Services, Inc          LLPS
Embarq Communications Inc            HBW Leads LLC                             LoanDepot
Emerald AR Systems, LLC              Healthcare Collections, LLC               Lorillard Tobacco
Encore Payment Systems               Healthcare Outsourcing Network, LLC       LTD Financial Services, LP
EnerBank USA                         Hilton Grand Vacations                    Magellan Data and Mapping Strategies
Enterprise Recovery Systems, Inc.    Hi-Tech Solutions, Inc.                   Maritz Research
Epsilon Inc.                         HomeServe USA                             Marketing Plus Inc
EpsilonVerizon                       HSBC                                      Marketing Software Company
Equifax, Inc.                        Hyde Swigart                              MCOA
Escallate, LLC                       i3 Group                                  Medical Recovery Specialist LLC
EverBank                             I-Centrix                                 Melissa Data
Evolve Discovery                     IDG Connect                               Merchants Credit Adjusters, Inc.
Experian                             Ignite Media Soutions                     Merkle Inc.
Express Recovery Services Inc        Imprezzio Inc                             Message Broadcast.Com
Extended Data Solutions, Inc         Incept Corp                               MetLife
Fair Isaac Corporation               Infinity Energy Solutions                 Metro News Service, Inc.
FantaSea Resorts                     InfoCision Management Corporation         Meyer Associates
FCC                                  InfoUSA                                   Miami Herald
FEDChex                              Infutor                                   MINACS
FH Cann Associates                   Inka Solutions LLC                        MM Beddings Inc
Financial Asset Management Systems   Instinctive Edge LLC                      MMI Direct, LLC
Financial Corporation of America     Integrated Marketing Solution             Mocan Media, LLC
Financial Health Strategies, Inc.    Intrawest Resort Ownership Corp           More Furniture For Less
First American Payment Systems       iPacesetters, LLC                         Morgan Morgan, P.A.
First in Print                       ITM Marketing, Inc.                       Mortgage Investors Corporation
Firstsource Advantage, LLC           ITT Educational Services, Inc             Moss Law Firm PC
Flagship Resort Development Co       J P Morgan Chase                          Motor Vehicle Solutions
FLS Connect                          Javelin Marketing Group                   MRS BPO, LLC.
FMS                                  Jenkins, Wagnon Young, P.C.               MRSI
Focus on the Family                  Jerold Kaplan Law Office, P.C.            Multimedia Lists, Inc.
Ford Motor Company                   Jigsaw                                    Mutual of Omaha Insurance
Frederick J. Hanna Associates, PC    JNET Communications                       NARS
Fulcrum Analytics, Inc.              K2 Marketing                              Nathan and Nathan
Full Circle Financial Services       Kendall Credit                            National Enterprise Systems
Gallup, Inc.                         KeyCorp                                   National Recoveries Inc
Gannett                              Kipany Productions                        Nationwide Credit, Inc
GC Services LP                       KnowledgeBase Mktg                        Nationwide Marketing Services
General Service Bureau               Lancaster Newspapers                      NCO Financial Systems, Inc.
Gerber Life Insurance Company        Landmark                                  Nelson, Watson Associates
Glass Mountain Capital LLC           Law Offices of Douglas J. Campion         New York Community Bank
Globe Life Accident.                 law offices of Todd M Friedman            Nordstrom
Globe Life and Accident              LCS Financial Services Corp               Northwest Financial
Grand Crowne Resorts                 LifeScan, Inc                             Northwest Mailing Service
GrayHair Software, Inc               LifeTouch Church Directories              NPAS Solutions
Greystone Alliance                   LiftEngineBlue Hill Marketing Solutions   NRCCUA
Guard Publishing Company             Linebarger Goggan                         NYC DEP
4:19-cv-03084-JMG-MDN Doc # 63-3 Filed: 10/09/20 Page 53 of 60 - Page ID # 645



OLCGlobal. Inc                        Sallie Mae                           The Data Center
Omaha Steaks                          San Francisco Chronicle              The Fidelis Group
Omnium Worldwide, Inc                 SBC, Ltd.                            The Hacker Group
OneTouch Direct, LLC                  SchoolsFirst FCU                     The Manhattan Club
OpenComm Services Corp                Sears Home Improvement               The MSR Group
ORC International                     Sekure Card Services                 The Oregonian Publishing Co
PA Higher Educ Assistance Agency      Senture, LLC                         The Patriot News
Patriot Communications LLC            Seterus, Inc                         The Pisa Group
Pawsitive Strides                     Sierra Club                          The Plain Dealer
PCC                                   Sigma Marketing Group                The Post Standard
Penn Credit Corporation               Silverleaf Resorts                   The Printing Company
Philadelphia Media Network            Sirius XM                            The Results Companies LLC
Pitney Bowes                          SITEL Corporation                    The Revenue Group
Plaza Recovery, Inc                   Slomins, Inc                         The Star Ledger
Pluris                                SMS Marketing Services Inc.          ThinkSmart
PNC Bank                              SolutionSet                          Thomas L. Cardella Associates
PossibleNOW                           SoundBite Communications Inc.        Tiburon Financial
Post Secondary Education              Source Marketing                     Time Warner Cable
Precision Dialogue Direct, Inc        Speak2Leads                          Times Publishing Company
Primary Financial Services            Speedeon Data                        TLO, LLC
Product Development Corporation       SPLICE Software                      TNS
Professional Collection LLC           Sprint Nextel Corporation            Total Marketing Concepts
Professional Credit Management, Inc   SQM Group                            TPG
Professional Recovery Consultants     SSI Group, Inc                       Transfer Smart LLC
Progressive Data Services             Stamps.com                           TRI Marketing
Prospect America Inc                  Stephens Michaels Associates, Inc.   Tribune Direct
Quality Resources                     Sterling Jewelers Inc.               Trilegiant Corporation
Quality Resources, Inc                Stones Phones                        TruGreen
R.L. Polk Co.                         Strategic Fulfillment Group          Turn-Key Solutions
Radius Global Solutions               Stratmark                            UMB Bank, N.A. Its Affiliates
RAINIER COLLECTION SERVICES           Strofina                             United Health Care
RB Holding Company                    Sun Times Media                      United Online, Inc.
RDA Group                             Sun Trust Bank                       United Recovery Systems, LP
Reader's Digest Association           Sunrise Data Services                US Cellular
RealtyAQ, LLC                         Sykes Acquisition, LLC               US Telcom Long Distance
Receivables Management Partners       Synergy Solutions Inc                USA TODAY
Receivables Outsourcing Inc           T.R.I.                               USAA
Regency Communication                 Talon Mailing Marketing              Vantage Sourcing LLC
Reinbursement Tech                    Target Corporation                   Varolii Corporation
Relevate                              TD Bank                              Venture Financial Services
Reliance First Capital                Tea Leaves Health                    Venture Solutions
Reliant Energy                        Telecom, Inc.                        Verizon Wireless
Remex, Inc.                           Telepoint Communications,Inc.        VMBC
Republican National Committee         Telereach, Inc                       VVN
Retail Merchants Association          Terminix International               VXI Global Solutions, LLC
Reynolds and Reynolds                 The Affiliated Group                 WarrantyExchangeUSA, LLC
RJ Boudreau Associates                The Best Service Co.                 Warrior Custom Golf, Inc.
Robodial.org, LLC                     The Broadcast Team                   Washington List
RPM Direct LLC                        The CBE Group, Inc.                  Wells Fargo and Company
RTI International                     The CMI Group                        Weltman, Weinberg Reis Co. LPA
4:19-cv-03084-JMG-MDN Doc # 63-3 Filed: 10/09/20 Page 54 of 60 - Page ID # 646



West Business Services, L.P.
Western Dental Services
Westgate Resorts
Wiland Direct
Winning Strategies Marketing
Wipro Technologies
World Media Enterprises, Inc.
Worldata Inc.
Xerox Educational Services, Inc
Zenith Merchant Services
Zip Realty
Zwicker Associates, PC
4:19-cv-03084-JMG-MDN Doc # 63-3 Filed: 10/09/20 Page 55 of 60 - Page ID # 647




             EXHIBIT F
       4:19-cv-03084-JMG-MDN Doc # 63-3 Filed: 10/09/20 Page 56 of 60 - Page ID # 648
https://www.ims-dm.com/mvc/page/wireless-block-identiﬁer/

                                           TELEPHONE SOLUTIONS              MAILING SOLUTIONS

                                           EMAIL SOLUTIONS

                                                                                                             Currently logged in (logout)
                                                  Home > Wireless Block Identifier®


          About IMS
          Forms
          Sample Files
          IMS Customer List
          Customer Sign-in
          Support
          Contact Us




                                                       Wireless Block Identifier® - Easy
                                                       Identification of Cell Phone
                                                       Numbers


                                                 There is no cell phone do not call list for telemarketers and
                                                 collectors to work from. Still, Federal Regulations restrict
                                                 organizations when making unsolicited marketing and collection
                                                 calls to wireless numbers. Can you identify the cell phone numbers
                                                 on your list?

                                                 For an accurate identification of cell phone numbers, you must
                       use the Wireless Block Identifier® File and the Wireless Ported Number File together.
                       IMS has been providing wireless identification products and services to Direct Marketers,
                       Collection Agencies, Attorneys, and Telemarketers since 2002.

                       The Wireless Block Identifier® file identifies those Area codes and Exchanges or blocks of
                       numbers assigned to wireless carriers active within the North American Numbering Plan in
                       the U.S. and Canada. An updated file is made available twice monthly for download and
                       covers over 700,000 blocks representing some 700 million plus phone numbers that are
                       currently assigned or will be assigned to mobile phones.

                       Each record on the file contains 5 fields labeled:

                             NPS (area code)
                             NXX (exchange)
                             X (1st digit of the remaining number - the block of 1,000 numbers)
                             Category (wire = wireless, PCS = personal communication service, etc)
                             Future Use (reserved for future use).

                       The first three fields contain a total of 7 digits that identifies a block of 1,000 telephone
                       numbers assigned to a wireless carrier. These 7 digits, representing the area code,
                       exchange and 1st position of the telephone number, must be matched to the first 7 digits of
                       the prospects telephone number. A match indicates that the telephone number has been
                       assigned to a wireless carrier.

                       A replacement Wireless Block Identification® file is created twice a month, zipped and placed
                       on the web site about the 10th and 24th of each month. When the new file is posted, a


https://www.ims-dm.com/mvc/page/wireless-block-identiﬁer/
       4:19-cv-03084-JMG-MDN Doc # 63-3 Filed: 10/09/20 Page 57 of 60 - Page ID # 649
https://www.ims-dm.com/mvc/page/wireless-block-identiﬁer/

                 notifying email is sent to all subscribers.

                 How to use the Wireless Files

                 Wireless Block Identifier® Frequently Asked Questions

                 Sample WIRELESS BLOCK IDENTIFIER.txt

                 The price for a 12 month subscription to the Wireless Block Identifier® file is:

                       $2,750 for Service Organizations (If you clean lists belonging to others)
                       $1,095 for End users (If you clean your own lists)



                 A single fine for illegally contacting a cell phone number is $11,000 according to the
                 Telephone Consumer Protection Act.

                 How to subscribe to the Wireless Block Identifier® File:

                       Subscribe now
                       Renew now




                 Learn more about the Wireless Ported Numbers File which allows for the identification of
                 numbers that have been assigned to landline carriers but have been ported (switched) to
                 wireless carriers and visa-versa. To correctly identify a cell number, both the Wireless Ported
                 Number and the Wireless Block Identifier® files should be used together.


                  © 2014 Interactive Marketing Solutions, 777 Summer Street, Suite 502, Stamford, CT 06901   Privacy Policy

                                Telephone (203) 653-2762 - Fax (203) 653-2767 - email solutions@ims-dm.com




https://www.ims-dm.com/mvc/page/wireless-block-identiﬁer/
4:19-cv-03084-JMG-MDN Doc # 63-3 Filed: 10/09/20 Page 58 of 60 - Page ID # 650




             EXHIBIT G
         4:19-cv-03084-JMG-MDN Doc # 63-3 Filed: 10/09/20 Page 59 of 60 - Page ID # 651
https://www.npac.com/number-portability/the-npac-neustar-lnp

                                                                                                                           Sign In           Contact Us   Feedback     Billing




                                                                                                                       Search this site...




      Home           Customer Center          The NPAC          Number Portability         LNPA Working Group              Resources

      What is LNP?     How LNP Works       The NPAC, Neustar & LNP



          Number Portability » The NPAC, Neustar & LNP                                                                                                               Print



          The NPAC, Neustar & LNP
          The NPAC was implemented in 1997, making Local Number Portability ( LNP ) in the U.S. and Canada a reality. As mandated by various FCC and CRTC
          rules and orders, the Number Portability Administration Center (NPAC) is the telecom industry's common, authoritative database used for routing, rating
          and billing calls for telephone numbers that are no longer assigned to the original NPA-NXX code holder.

          As the only NPAC Administrator for the U.S. and Canada, Neustar stays ahead of the rapidly changing telecommunications industry to deliver and
          maintain the LNP system. Working with industry members who compete with each other in various markets around the country, Neustar and the NPAC
          continue to work for the benefit of the entire communications industry.


          Responsibilities of the NPAC
          The primary responsibilities of the NPAC include:

            Data Administration: Ported telephone number data administration, service provider network data administration and audit administration
            Mass Changes: Area code (NPA) splits and LRN transfers
            Billing and Cost Apportionment to determine the allocation of NPAC charges and then rendering approximately 11,000 invoices each month to collect
            those charges. The allocation applies to nearly all NPAC charges and is based on the relative end user telecommunications revenue of the billed
            parties.

          Other NPAC responsibilities include:

            Interactive Voice Response (IVR) System : used by U.S. law enforcement agencies, public safety answering points providers to identify the current
            facilities-based service provider of ported and pooled telephone numbers
            Local Portability Enhanced Analytical Platform (LEAP) Service : used by U.S. law enforcement agencies and public answering point providers to identify
            the current facilities-based service provider of ported and pooled telephone numbers on a batch basis.
            Intermodal Ported Telephone Number Identification Service (a/k/a Wireless Do Not Call) : used by U.S. telemarketers to identify telephone numbers that
            have been ported from wireline to wireless service in order to avoid violations of laws and rules against auto-dialing telephone numbers.


          Neustar and the NPAC
          The FCC determined that the NPAC should be administered by one or more neutral third parties. Neustar has been deemed a neutral third-party
          administrator with strict neutrality requirements in place for all employees, board members and contractors. Neustar’s corporate-wide neutrality program
          is unmatched by any other entity in the market today.

          As administrator of the NPAC, Neustar processes tens of millions of transactions every month, ensuring that the correct and most current service provider
          is associated with each ported telephone number. Virtually every call that terminates within North America relies upon the NPAC to be routed to
          completion.


          Highlights of Administrator History
            Implemented and deployed the world’s first number portability database, the NPAC, in 1997
              500+ million numbers under management
               24/7/365 operations
               Completely redundant system
               Security, disaster recovery planning, reporting, auditing
               +1.2M real-time broadcasts of adds, changes, deletions every day
               Controlled access for law enforcement and public safety agencies

            Strict corporate-wide neutrality requirements in place
               Neustar undergoes nine separate audits each year, including
                   Neutrality regulations and code of conduct
                  LNP neutrality
                  ISO 9001 certified

               Neustar has passed all neutrality audits



https://www.npac.com/number-portability/the-npac-neustar-lnp
        4:19-cv-03084-JMG-MDN Doc # 63-3 Filed: 10/09/20 Page 60 of 60 - Page ID # 652
https://www.npac.com/number-portability/the-npac-neustar-lnp

            High quality, high performing, reliable, secure, scalable database; performs at 99.999% availability (vs. a target of 99.9%)
              Eight major software releases and three platform upgrades
               Designed for change to support the evolving needs of the communications industry
               Modular infrastructure for capacity expansion without service interruption
               Incremental carrier investment based on significant economies of scale

            High customer satisfaction ratings for 15 years
              “Superior” NPAC Customer Survey rating at 3.68 out of 4.00 (92%)
               “Superior” NAPM Customer Survey rating at 3.67 out of 4.00 (92%)

            Full leverage of the NPAC infrastructure to bring added value to Service Providers
              Network/technology migration (e.g.: 2G->3G ->4G, LTE)
               Network and switch load balancing

            Emergency Preparedness to provide direct assistance to affected carriers in times of natural or man-made emergency
              New York City area on September 11, 2001 when critical infrastructure was damaged or destroyed
               New Orleans and the Gulf Coast during Hurricane Katrina in 2005

            National Pooling to manage numbering resources
              Instituted pooling in blocks of 1,000 vs. 10,000 blocks to better manage the finite inventory of available telephone numbers and NPA-NXX codes.
               Preserved 500 million telephone numbers

         Learn more about Neustar .




      © Copyright 2015. Neustar. All Rights Reserved                                                                  Glossary | Site Map | Contact Us | Privacy Statement




https://www.npac.com/number-portability/the-npac-neustar-lnp
